UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-05188 AMERICAN CENTURY VARIABLE PORTFOLIOS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON 4, KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 12-31 Date of reporting period: 06-30-2013 ITEM 1. REPORTS TO STOCKHOLDERS. SEMIANNUAL REPORT JUNE 30,2013 VP Balanced Fund Table of Contents Performance 2 Fund Characteristics 3 Shareholder Fee Example 4 Schedule of Investments 5 Statement of Assets and Liabilities 21 Statement of Operations 22 Statement of Changes in Net Assets 23 Notes to Financial Statements 24 Financial Highlights 29 Approval of Management Agreement 30 Additional Information 35 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments® or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments’ knowledge, such information is accurate at the time of printing. Performance Total Returns as of June 30, 2013 Average Annual Returns Ticker Symbol 6 months(1) 1 year 5 years 10 years Since Inception Inception Date Class I AVBIX 6.98% 11.81% 6.36% 6.44% 6.97% 5/1/91 Blended index(2) — 7.10% 11.69% 6.72% 6.47% 8.27%(3) — S&P 500 Index — 13.82% 20.60% 7.01% 7.29% 9.00%(3) — Barclays U.S. Aggregate Bond Index — -2.44% -0.68% 5.19% 4.52% 6.45%(3) — Total returns for periods less than one year are not annualized. The blended index combines monthly returns of two widely known indices in proportion to the asset mix of the fund. The S&P 500 Index represents 60% of the index and the remaining 40% is represented by the Barclays U.S. Aggregate Bond Index. Since 4/30/91, the date nearest the Class I’s inception for which data are available. The performance information presented does not include charges and deductions imposed by the insurance company separate account under the variable annuity or variable life insurance contracts. The inclusion of such charges could significantly lower performance. Please refer to the insurance company separate account prospectus for a discussion of the charges related to insurance contracts. Total Annual Fund Operating Expenses Class I 0.91% The total annual fund operating expenses shown is as stated in the fund’s prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-6488. As interest rates rise, bond values will decline. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the indices do not. 2 Fund Characteristics JUNE 30, 2013 Top Ten Common Stocks % of net assets Exxon Mobil Corp. 2.1% Apple, Inc. 2.0% Microsoft Corp. 1.6% Johnson & Johnson 1.5% Pfizer, Inc. 1.3% AT&T, Inc. 1.3% Cisco Systems, Inc. 1.1% Google, Inc. Class A 1.1% Merck & Co., Inc. 1.1% International Business Machines Corp. 1.1% Top Five Common Stocks Industries % of net assets Pharmaceuticals 4.8% Oil, Gas and Consumable Fuels 4.7% Insurance 4.2% Computers and Peripherals 3.8% Software 3.4% Key Fixed-Income Portfolio Statistics Average Duration (effective) 5.4 years Weighted Average Life 6.9 years Types of Investments in Portfolio % of net assets Common Stocks 60.1% U.S. Government Agency Mortgage-Backed Securities 11.8% U.S. Treasury Securities 11.0% Corporate Bonds 10.2% Commercial Mortgage-Backed Securities 1.9% Collateralized Mortgage Obligations 1.7% Sovereign Governments and Agencies 0.6% Municipal Securities 0.5% U.S. Government Agency Securities 0.2% Asset-Backed Securities —* Short-Term Investments 0.4% Temporary Cash Investments 1.8% Other Assets and Liabilities (0.2)% *Category is less than 0.05% of the total net assets. 3 Shareholder Fee Example Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from January 1, 2013 to June 30, 2013. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a fund’s share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Value 1/1/13 Ending Account Value 6/30/13 Expenses Paid During Period(1) 1/1/13 – 6/30/13 Annualized Expense Ratio(1) Actual Class I 0.90% Hypothetical Class I 0.90% Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 181, the number of days in the most recent fiscal half-year, divided by 365, to reflect the one-half year period. 4 Schedule of Investments JUNE 30, 2013 (UNAUDITED) Shares/ Principal Amount Value Common Stocks — 60.1% AEROSPACE AND DEFENSE — 3.0% Boeing Co. (The) $ 1,051,035 General Dynamics Corp. Honeywell International, Inc. Northrop Grumman Corp. Raytheon Co. AUTO COMPONENTS — 0.3% BorgWarner, Inc. BEVERAGES — 0.2% Coca-Cola Co. (The) PepsiCo, Inc. BIOTECHNOLOGY — 1.4% Amgen, Inc. Celgene Corp. Gilead Sciences, Inc. United Therapeutics Corp. CAPITAL MARKETS — 1.3% Federated Investors, Inc. Class B Goldman Sachs Group, Inc. (The) T. Rowe Price Group, Inc. Waddell & Reed Financial, Inc., Class A CHEMICALS — 2.1% CF Industries Holdings, Inc. LyondellBasell Industries NV, Class A Monsanto Co. NewMarket Corp. PPG Industries, Inc. COMMERCIAL BANKS — 1.0% Wells Fargo & Co. COMMERCIAL SERVICES AND SUPPLIES — 0.1% Deluxe Corp. COMMUNICATIONS EQUIPMENT — 1.5% Brocade Communications Systems, Inc. Cisco Systems, Inc. QUALCOMM, Inc. COMPUTERS AND PERIPHERALS — 3.8% Apple, Inc. EMC Corp. Hewlett-Packard Co. Seagate Technology plc Western Digital Corp. CONSUMER FINANCE — 0.4% Cash America International, Inc. CONTAINERS AND PACKAGING — 0.7% Owens-Illinois, Inc. Packaging Corp. of America DIVERSIFIED CONSUMER SERVICES — 0.1% Coinstar, Inc. DIVERSIFIED FINANCIAL SERVICES — 1.3% Bank of America Corp. Citigroup, Inc. JPMorgan Chase & Co. Moody’s Corp. MSCI, Inc., Class A DIVERSIFIED TELECOMMUNICATION SERVICES — 2.2% AT&T, Inc. CenturyLink, Inc. Verizon Communications, Inc. ELECTRIC UTILITIES — 0.8% Edison International Portland General Electric Co. ELECTRICAL EQUIPMENT — 1.1% Emerson Electric Co. Rockwell Automation, Inc. ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 0.4% TE Connectivity Ltd. ENERGY EQUIPMENT AND SERVICES — 0.1% RPC, Inc. 5 Shares/ Principal Amount Value FOOD AND STAPLES RETAILING — 1.4% CVS Caremark Corp. Kroger Co. (The) Rite Aid Corp. Safeway, Inc. Wal-Mart Stores, Inc. FOOD PRODUCTS — 1.5% Archer-Daniels-Midland Co. General Mills, Inc. Hershey Co. (The) Ingredion, Inc. HEALTH CARE EQUIPMENT AND SUPPLIES — 2.7% Abbott Laboratories Becton Dickinson and Co. Medtronic, Inc. St. Jude Medical, Inc. Stryker Corp. Zimmer Holdings, Inc. HEALTH CARE PROVIDERS AND SERVICES — 0.2% AmerisourceBergen Corp. HOTELS, RESTAURANTS AND LEISURE — 0.7% Bally Technologies, Inc. Cracker Barrel Old Country Store, Inc. International Game Technology HOUSEHOLD DURABLES — 0.8% Garmin Ltd. Newell Rubbermaid, Inc. HOUSEHOLD PRODUCTS — 1.5% Energizer Holdings, Inc. Kimberly-Clark Corp. Procter & Gamble Co. (The) INDUSTRIAL CONGLOMERATES — 1.2% Carlisle Cos., Inc. Danaher Corp. General Electric Co. INSURANCE — 4.2% Aflac, Inc. American International Group, Inc. Amtrust Financial Services, Inc. Axis Capital Holdings Ltd. Berkshire Hathaway, Inc., Class B First American Financial Corp. HCC Insurance Holdings, Inc. MetLife, Inc. Reinsurance Group of America, Inc. RenaissanceRe Holdings Ltd. Torchmark Corp. Travelers Cos., Inc. (The) INTERNET AND CATALOG RETAIL — 0.5% Expedia, Inc. INTERNET SOFTWARE AND SERVICES — 1.1% Google, Inc. Class A IT SERVICES — 1.1% International Business Machines Corp. LEISURE EQUIPMENT AND PRODUCTS — 1.0% Hasbro, Inc. Mattel, Inc. MACHINERY — 0.2% Crane Co. MEDIA — 1.2% Comcast Corp., Class A Time Warner, Inc. METALS AND MINING — 0.1% Worthington Industries, Inc. MULTILINE RETAIL — 0.5% Dillard’s, Inc., Class A Target Corp. OIL, GAS AND CONSUMABLE FUELS — 4.7% Chevron Corp. ConocoPhillips Delek US Holdings, Inc. Exxon Mobil Corp. Marathon Petroleum Corp. Tesoro Corp. Valero Energy Corp. Western Refining, Inc. 6 Shares/ Principal Amount Value PHARMACEUTICALS — 4.8% AbbVie, Inc. Allergan, Inc. Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 1.1% Broadcom Corp., Class A KLA-Tencor Corp. Texas Instruments, Inc. SOFTWARE — 3.4% Activision Blizzard, Inc. CA, Inc. Microsoft Corp. Oracle Corp. Symantec Corp. SPECIALTY RETAIL — 2.7% American Eagle Outfitters, Inc. Buckle, Inc. (The) GameStop Corp., Class A Gap, Inc. (The) Home Depot, Inc. (The) PetSmart, Inc. TEXTILES, APPAREL AND LUXURY GOODS — 0.8% Hanesbrands, Inc. Ralph Lauren Corp. THRIFTS AND MORTGAGE FINANCE — 0.3% Ocwen Financial Corp. TOBACCO — 0.6% Philip Morris International, Inc. Universal Corp. TOTAL COMMON STOCKS (Cost $59,588,455) U.S. Government Agency Mortgage-Backed Securities(2) — 11.8% ADJUSTABLE-RATE U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES — 1.5% FHLMC, VRN, 1.75%, 7/15/13 FHLMC, VRN, 1.85%, 7/15/13 FHLMC, VRN, 1.97%, 7/15/13 FHLMC, VRN, 1.98%, 7/15/13 FHLMC, VRN, 2.08%, 7/15/13 FHLMC, VRN, 2.36%, 7/15/13 FHLMC, VRN, 2.37%, 7/15/13 FHLMC, VRN, 2.59%, 7/15/13 FHLMC, VRN, 2.90%, 7/15/13 FHLMC, VRN, 3.24%, 7/15/13 FHLMC, VRN, 3.29%, 7/15/13 FHLMC, VRN, 3.81%, 7/15/13 FHLMC, VRN, 4.04%, 7/15/13 FHLMC, VRN, 4.36%, 7/15/13 FHLMC, VRN, 5.40%, 7/15/13 FHLMC, VRN, 5.80%, 7/15/13 FHLMC, VRN, 5.97%, 7/15/13 FHLMC, VRN, 6.13%, 7/15/13 FNMA, VRN, 2.71%, 7/25/13 FNMA, VRN, 3.32%, 7/25/13 FNMA, VRN, 3.35%, 7/25/13 FNMA, VRN, 3.83%, 7/25/13 FNMA, VRN, 3.93%, 7/25/13 FNMA, VRN, 3.95%, 7/25/13 FNMA, VRN, 5.42%, 7/25/13 FIXED-RATE U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES — 10.3% FHLMC, 7.00%, 11/1/13 FHLMC, 6.50%, 6/1/16 FHLMC, 6.50%, 6/1/16 FHLMC, 4.50%, 1/1/19 FHLMC, 6.50%, 1/1/28 FHLMC, 6.50%, 6/1/29 FHLMC, 8.00%, 7/1/30 FHLMC, 5.50%, 12/1/33 FHLMC, 5.50%, 1/1/38 FHLMC, 6.00%, 8/1/38 FHLMC, 4.00%, 4/1/41 FHLMC, 6.50%, 7/1/47 FNMA, 6.00%, 1/1/14 FNMA, 4.50%, 5/1/19 FNMA, 4.50%, 5/1/19 FNMA, 6.50%, 1/1/28 FNMA, 6.50%, 1/1/29 FNMA, 7.50%, 7/1/29 FNMA, 7.50%, 9/1/30 FNMA, 5.00%, 7/1/31 FNMA, 6.50%, 1/1/32 7 Shares/ Principal Amount Value FNMA, 5.50%, 6/1/33 FNMA, 5.50%, 8/1/33 FNMA, 5.00%, 11/1/33 FNMA, 5.50%, 1/1/34 FNMA, 5.00%, 4/1/35 FNMA, 4.50%, 9/1/35 FNMA, 5.00%, 2/1/36 FNMA, 5.50%, 1/1/37 FNMA, 5.50%, 2/1/37 FNMA, 6.00%, 7/1/37 FNMA, 6.50%, 8/1/37 FNMA, 3.50%, 1/1/41 FNMA, 4.00%, 1/1/41 FNMA, 4.50%, 1/1/41 FNMA, 4.50%, 2/1/41 FNMA, 4.00%, 5/1/41 FNMA, 4.50%, 7/1/41 FNMA, 4.50%, 9/1/41 FNMA, 4.00%, 12/1/41 FNMA, 4.00%, 1/1/42 FNMA, 4.00%, 1/1/42 FNMA, 4.00%, 3/1/42 FNMA, 3.50%, 5/1/42 FNMA, 3.50%, 6/1/42 FNMA, 3.50%, 9/1/42 FNMA, 6.50%, 6/1/47 FNMA, 6.50%, 8/1/47 FNMA, 6.50%, 8/1/47 FNMA, 6.50%, 9/1/47 FNMA, 6.50%, 9/1/47 FNMA, 6.50%, 9/1/47 FNMA, 6.50%, 9/1/47 FNMA, 6.50%, 9/1/47 GNMA, 7.00%, 4/20/26 GNMA, 7.50%, 8/15/26 GNMA, 7.00%, 2/15/28 GNMA, 7.50%, 2/15/28 GNMA, 6.50%, 5/15/28 GNMA, 6.50%, 5/15/28 GNMA, 7.00%, 12/15/28 GNMA, 7.00%, 5/15/31 GNMA, 5.50%, 11/15/32 GNMA, 4.50%, 1/15/40 GNMA, 4.00%, 1/20/41 GNMA, 4.50%, 5/20/41 GNMA, 4.50%, 6/15/41 GNMA, 4.00%, 12/15/41 GNMA, 3.50%, 7/20/42 TOTAL U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES (Cost $14,307,094) U.S. Treasury Securities — 11.0% U.S. Treasury Bonds, 5.50%, 8/15/28 U.S. Treasury Bonds, 5.25%, 2/15/29 U.S. Treasury Bonds, 5.375%, 2/15/31 U.S. Treasury Bonds, 4.375%, 11/15/39 U.S. Treasury Bonds, 4.375%, 5/15/41 U.S. Treasury Bonds, 3.125%, 11/15/41 U.S. Treasury Bonds, 2.75%, 11/15/42 U.S. Treasury Bonds, 3.125%, 2/15/43 U.S. Treasury Bonds, 2.875%, 5/15/43 U.S. Treasury Notes, 0.50%, 10/15/13 U.S. Treasury Notes, 0.75%, 12/15/13 U.S. Treasury Notes, 1.25%, 2/15/14 U.S. Treasury Notes, 2.25%, 1/31/15 U.S. Treasury Notes, 0.25%, 5/31/15 U.S. Treasury Notes, 0.375%, 11/15/15 U.S. Treasury Notes, 1.375%, 11/30/15 U.S. Treasury Notes, 0.375%, 1/15/16 U.S. Treasury Notes, 0.875%, 2/28/17 U.S. Treasury Notes, 2.375%, 7/31/17 U.S. Treasury Notes, 0.75%, 10/31/17 U.S. Treasury Notes, 1.875%, 10/31/17 U.S. Treasury Notes, 0.875%, 1/31/18 8 Shares/ Principal Amount Value U.S. Treasury Notes, 2.625%, 4/30/18 U.S. Treasury Notes, 1.00%, 5/31/18 U.S. Treasury Notes, 1.375%, 6/30/18 U.S. Treasury Notes, 1.00%, 11/30/19 U.S. Treasury Notes, 2.625%, 8/15/20 U.S. Treasury Notes, 3.125%, 5/15/21 U.S. Treasury Notes, 2.125%, 8/15/21 U.S. Treasury Notes, 1.75%, 5/15/23 TOTAL U.S. TREASURY SECURITIES (Cost $13,685,326) Corporate Bonds — 10.2% AEROSPACE AND DEFENSE — 0.1% L-3 Communications Corp., 4.75%, 7/15/20 Lockheed Martin Corp., 4.25%, 11/15/19 Raytheon Co., 2.50%, 12/15/22 United Technologies Corp., 5.70%, 4/15/40 United Technologies Corp., 4.50%, 6/1/42 AUTOMOBILES — 0.2% American Honda Finance Corp., 2.50%, 9/21/15 American Honda Finance Corp., 1.50%, 9/11/17 Ford Motor Co., 4.75%, 1/15/43 Ford Motor Credit Co. LLC, 5.00%, 5/15/18 Ford Motor Credit Co. LLC, 5.875%, 8/2/21 BEVERAGES — 0.3% Anheuser-Busch InBev Finance, Inc., 4.00%, 1/17/43 Anheuser-Busch InBev Worldwide, Inc., 7.75%, 1/15/19 Anheuser-Busch InBev Worldwide, Inc., 5.375%, 1/15/20 Anheuser-Busch InBev Worldwide, Inc., 2.50%, 7/15/22 Brown-Forman Corp., 3.75%, 1/15/43 Coca-Cola Co. (The), 1.80%, 9/1/16 Dr Pepper Snapple Group, Inc., 2.90%, 1/15/16 PepsiCo, Inc., 2.75%, 3/1/23 PepsiCo, Inc., 4.875%, 11/1/40 SABMiller Holdings, Inc., 2.45%, 1/15/17 SABMiller Holdings, Inc., 3.75%, 1/15/22 BIOTECHNOLOGY — 0.1% Amgen, Inc., 2.125%, 5/15/17 Amgen, Inc., 4.10%, 6/15/21 Amgen, Inc., 3.625%, 5/15/22 Amgen, Inc., 6.40%, 2/1/39 Amgen, Inc., 5.375%, 5/15/43 Celgene Corp., 3.25%, 8/15/22 Gilead Sciences, Inc., 4.40%, 12/1/21 CAPITAL MARKETS — 0.1% Bear Stearns Cos. LLC (The), 6.40%, 10/2/17 Jefferies Group, Inc., 5.125%, 4/13/18 CHEMICALS — 0.1% Ashland, Inc., 4.75%, 8/15/22 Dow Chemical Co. (The), 2.50%, 2/15/16 Eastman Chemical Co., 2.40%, 6/1/17 Eastman Chemical Co., 3.60%, 8/15/22 Ecolab, Inc., 4.35%, 12/8/21 COMMERCIAL BANKS — 0.9% Bank of America N.A., 5.30%, 3/15/17 Bank of Montreal, MTN, 1.45%, 4/9/18 Bank of Nova Scotia, 2.55%, 1/12/17 9 Shares/ Principal Amount Value BB&T Corp., 5.70%, 4/30/14 BB&T Corp., 3.20%, 3/15/16 BB&T Corp., MTN, 2.05%, 6/19/18 Capital One Financial Corp., 2.15%, 3/23/15 Capital One Financial Corp., 1.00%, 11/6/15 Capital One Financial Corp., 4.75%, 7/15/21 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA, 3.875%, 2/8/22 HSBC Bank plc, 3.50%, 6/28/15 Intesa Sanpaolo SpA, 3.875%, 1/16/18 KFW, 4.125%, 10/15/14 KFW, 2.00%, 6/1/16 KFW, 2.00%, 10/4/22 Royal Bank of Scotland plc (The), 4.375%, 3/16/16 SunTrust Banks, Inc., 3.60%, 4/15/16 Toronto-Dominion Bank (The), 2.375%, 10/19/16 U.S. Bancorp., 3.44%, 2/1/16 U.S. Bancorp., MTN, 3.00%, 3/15/22 U.S. Bancorp., MTN, 2.95%, 7/15/22 Wachovia Bank N.A., 4.80%, 11/1/14 Wells Fargo & Co., 3.68%, 6/15/16 Wells Fargo & Co., 2.10%, 5/8/17 Wells Fargo & Co., 4.60%, 4/1/21 COMMERCIAL SERVICES AND SUPPLIES — 0.1% Republic Services, Inc., 3.80%, 5/15/18 Republic Services, Inc., 3.55%, 6/1/22 Waste Management, Inc., 6.125%, 11/30/39 COMMUNICATIONS EQUIPMENT — 0.1% Apple, Inc., 1.00%, 5/3/18 Apple, Inc., 2.40%, 5/3/23 CC Holdings GS V LLC / Crown Castle GS III Corp., 3.85%, 4/15/23 Cisco Systems, Inc., 5.90%, 2/15/39 COMPUTERS AND PERIPHERALS — 0.1% Hewlett-Packard Co., 4.30%, 6/1/21 Hewlett-Packard Co., 4.65%, 12/9/21 Seagate HDD Cayman, 4.75%, 6/1/23 CONSTRUCTION MATERIALS † Owens Corning, 4.20%, 12/15/22 CONSUMER FINANCE — 0.3% American Express Co., 1.55%, 5/22/18 American Express Credit Corp., MTN, 2.75%, 9/15/15 American Express Credit Corp., MTN, 2.375%, 3/24/17 Equifax, Inc., 3.30%, 12/15/22 PNC Bank N.A., 6.00%, 12/7/17 SLM Corp., 6.25%, 1/25/16 SLM Corp., MTN, 5.00%, 10/1/13 CONTAINERS AND PACKAGING † Ball Corp., 6.75%, 9/15/20 Ball Corp., 4.00%, 11/15/23 DIVERSIFIED CONSUMER SERVICES † Catholic Health Initiatives, 1.60%, 11/1/17 Catholic Health Initiatives, 2.95%, 11/1/22 Johns Hopkins University, 4.08%, 7/1/53 DIVERSIFIED FINANCIAL SERVICES — 1.7% Bank of America Corp., 4.50%, 4/1/15 Bank of America Corp., 3.75%, 7/12/16 Bank of America Corp., 6.50%, 8/1/16 10 Shares/ Principal Amount Value Bank of America Corp., 5.75%, 12/1/17 Bank of America Corp., 5.70%, 1/24/22 Citigroup, Inc., 4.75%, 5/19/15 Citigroup, Inc., 4.45%, 1/10/17 Citigroup, Inc., 5.50%, 2/15/17 Citigroup, Inc., 6.125%, 11/21/17 Citigroup, Inc., 1.75%, 5/1/18 Citigroup, Inc., 4.50%, 1/14/22 Citigroup, Inc., 4.05%, 7/30/22 Deutsche Bank AG (London), 3.875%, 8/18/14 General Electric Capital Corp., 2.25%, 11/9/15 General Electric Capital Corp., 5.625%, 9/15/17 General Electric Capital Corp., 4.375%, 9/16/20 General Electric Capital Corp., MTN, 5.00%, 1/8/16 General Electric Capital Corp., MTN, 2.30%, 4/27/17 Goldman Sachs Group, Inc. (The), 5.95%, 1/18/18 Goldman Sachs Group, Inc. (The), 2.375%, 1/22/18 Goldman Sachs Group, Inc. (The), 5.75%, 1/24/22 Goldman Sachs Group, Inc. (The), 6.75%, 10/1/37 HSBC Holdings plc, 5.10%, 4/5/21 HSBC Holdings plc, 4.00%, 3/30/22 JPMorgan Chase & Co., 6.00%, 1/15/18 JPMorgan Chase & Co., 4.625%, 5/10/21 JPMorgan Chase & Co., 3.25%, 9/23/22 Morgan Stanley, 4.75%, 3/22/17 Morgan Stanley, 6.625%, 4/1/18 Morgan Stanley, 5.625%, 9/23/19 Morgan Stanley, 5.75%, 1/25/21 Morgan Stanley, 4.875%, 11/1/22 Morgan Stanley, 3.75%, 2/25/23 Morgan Stanley, MTN, 4.10%, 5/22/23 Royal Bank of Scotland Group plc, 6.125%, 12/15/22 UBS AG (Stamford Branch), 5.875%, 12/20/17 DIVERSIFIED TELECOMMUNICATION SERVICES — 0.3% AT&T, Inc., 2.625%, 12/1/22 AT&T, Inc., 6.55%, 2/15/39 AT&T, Inc., 4.30%, 12/15/42 British Telecommunications plc, 5.95%, 1/15/18 CenturyLink, Inc., Series Q, 6.15%, 9/15/19 Deutsche Telekom International Finance BV, 2.25%, 3/6/17 Deutsche Telekom International Finance BV, 6.75%, 8/20/18 Telefonica Emisiones SAU, 5.88%, 7/15/19 Verizon Communications, Inc., 7.35%, 4/1/39 Windstream Corp., 7.875%, 11/1/17 ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 0.1% Jabil Circuit, Inc., 7.75%, 7/15/16 Jabil Circuit, Inc., 5.625%, 12/15/20 ENERGY EQUIPMENT AND SERVICES — 0.1% Ensco plc, 3.25%, 3/15/16 Ensco plc, 4.70%, 3/15/21 Transocean, Inc., 2.50%, 10/15/17 Transocean, Inc., 6.50%, 11/15/20 Transocean, Inc., 6.375%, 12/15/21 Weatherford International Ltd., 9.625%, 3/1/19 11 Shares/ Principal Amount Value FOOD AND STAPLES RETAILING — 0.3% CVS Caremark Corp., 2.75%, 12/1/22 Kroger Co. (The), 6.40%, 8/15/17 Safeway, Inc., 4.75%, 12/1/21 Wal-Mart Stores, Inc., 5.875%, 4/5/27 Walgreen Co., 1.80%, 9/15/17 Walgreen Co., 3.10%, 9/15/22 FOOD PRODUCTS — 0.1% Kellogg Co., 4.45%, 5/30/16 Kraft Foods Group, Inc., 6.125%, 8/23/18 Kraft Foods Group, Inc., 5.00%, 6/4/42 Mead Johnson Nutrition Co., 3.50%, 11/1/14 Mondelez International, Inc., 6.125%, 2/1/18 Mondelez International, Inc., 6.50%, 2/9/40 Tyson Foods, Inc., 4.50%, 6/15/22 GAS UTILITIES — 0.4% El Paso Corp., 7.25%, 6/1/18 El Paso Pipeline Partners Operating Co. LLC, 6.50%, 4/1/20 Enbridge Energy Partners LP, 6.50%, 4/15/18 Energy Transfer Partners LP, 3.60%, 2/1/23 Energy Transfer Partners LP, 6.50%, 2/1/42 Enterprise Products Operating LLC, 3.70%, 6/1/15 Enterprise Products Operating LLC, 6.30%, 9/15/17 Enterprise Products Operating LLC, 4.85%, 3/15/44 Enterprise Products Operating LLC, VRN, 7.03%, 1/15/18 Kinder Morgan Energy Partners LP, 6.85%, 2/15/20 Kinder Morgan Energy Partners LP, 6.50%, 9/1/39 Magellan Midstream Partners LP, 6.55%, 7/15/19 MarkWest Energy Partners LP/MarkWest Energy Finance Corp., 4.50%, 7/15/23 Plains All American Pipeline LP/PAA Finance Corp., 3.95%, 9/15/15 Plains All American Pipeline LP/PAA Finance Corp., 3.65%, 6/1/22 Sunoco Logistics Partners Operations LP, 3.45%, 1/15/23 TransCanada PipeLines Ltd., 2.50%, 8/1/22 Williams Cos., Inc. (The), 3.70%, 1/15/23 Williams Partners LP, 4.125%, 11/15/20 HEALTH CARE EQUIPMENT AND SUPPLIES † Baxter International, Inc., 3.20%, 6/15/23 Medtronic, Inc., 2.75%, 4/1/23 HEALTH CARE PROVIDERS AND SERVICES — 0.2% Aetna, Inc., 2.75%, 11/15/22 Express Scripts Holding Co., 2.65%, 2/15/17 Express Scripts, Inc., 7.25%, 6/15/19 NYU Hospitals Center, 4.43%, 7/1/42 UnitedHealth Group, Inc., 4.25%, 3/15/43 Universal Health Services, Inc., 7.125%, 6/30/16 WellPoint, Inc., 3.125%, 5/15/22 WellPoint, Inc., 5.80%, 8/15/40 HOTELS, RESTAURANTS AND LEISURE † Royal Caribbean Cruises Ltd., 5.25%, 11/15/22 Wyndham Worldwide Corp., 2.95%, 3/1/17 HOUSEHOLD DURABLES — 0.1% D.R. Horton, Inc., 3.625%, 2/15/18 Lennar Corp., 4.75%, 12/15/17 12 Shares/ Principal Amount Value Mohawk Industries, Inc., 3.85%, 2/1/23 Toll Brothers Finance Corp., 6.75%, 11/1/19 INDUSTRIAL CONGLOMERATES — 0.1% Bombardier, Inc., 5.75%, 3/15/22 General Electric Co., 5.25%, 12/6/17 General Electric Co., 2.70%, 10/9/22 General Electric Co., 4.125%, 10/9/42 INSURANCE — 0.5% Allstate Corp. (The), 4.50%, 6/15/43 American International Group, Inc., 3.65%, 1/15/14 American International Group, Inc., 5.85%, 1/16/18 American International Group, Inc., 6.40%, 12/15/20 American International Group, Inc., 4.875%, 6/1/22 Berkshire Hathaway Finance Corp., 4.25%, 1/15/21 Berkshire Hathaway, Inc., 3.00%, 5/15/22 Berkshire Hathaway, Inc., 4.50%, 2/11/43 Genworth Holdings, Inc., 7.20%, 2/15/21 Hartford Financial Services Group, Inc., 5.125%, 4/15/22 Hartford Financial Services Group, Inc., 5.95%, 10/15/36 ING U.S., Inc., 5.50%, 7/15/22 International Lease Finance Corp., 5.75%, 5/15/16 Liberty Mutual Group, Inc., 4.95%, 5/1/22 Liberty Mutual Group, Inc., 6.50%, 5/1/42 Lincoln National Corp., 6.25%, 2/15/20 Markel Corp., 4.90%, 7/1/22 MetLife, Inc., 6.75%, 6/1/16 MetLife, Inc., 4.125%, 8/13/42 Principal Financial Group, Inc., 3.30%, 9/15/22 Prudential Financial, Inc., 5.375%, 6/21/20 Prudential Financial, Inc., 5.625%, 5/12/41 IT SERVICES — 0.1% Fidelity National Information Services, Inc., 5.00%, 3/15/22 Fidelity National Information Services, Inc., 3.50%, 4/15/23 International Business Machines Corp., 1.95%, 7/22/16 LIFE SCIENCES TOOLS AND SERVICES † Thermo Fisher Scientific, Inc., 3.60%, 8/15/21 MACHINERY — 0.1% Caterpillar Financial Services Corp., MTN, 2.85%, 6/1/22 Deere & Co., 5.375%, 10/16/29 MEDIA — 0.8% CBS Corp., 4.85%, 7/1/42 Comcast Corp., 5.90%, 3/15/16 Comcast Corp., 6.40%, 5/15/38 DirecTV Holdings LLC/DirecTV Financing Co., Inc., 4.75%, 10/1/14 DirecTV Holdings LLC/DirecTV Financing Co., Inc., 5.00%, 3/1/21 Discovery Communications LLC, 5.625%, 8/15/19 DISH DBS Corp., 7.125%, 2/1/16 Interpublic Group of Cos., Inc. (The), 10.00%, 7/15/17 Lamar Media Corp., 9.75%, 4/1/14 NBCUniversal Media LLC, 5.15%, 4/30/20 NBCUniversal Media LLC, 4.375%, 4/1/21 NBCUniversal Media LLC, 2.875%, 1/15/23 13 Shares/ Principal Amount Value News America, Inc., 3.00%, 9/15/22 News America, Inc., 6.90%, 8/15/39 Qwest Corp., 7.50%, 10/1/14 SBA Telecommunications, Inc., 8.25%, 8/15/19 Time Warner Cable, Inc., 6.75%, 7/1/18 Time Warner Cable, Inc., 4.50%, 9/15/42 Time Warner, Inc., 3.40%, 6/15/22 Time Warner, Inc., 7.70%, 5/1/32 Time Warner, Inc., 5.375%, 10/15/41 Viacom, Inc., 4.375%, 9/15/14 Viacom, Inc., 4.50%, 3/1/21 Viacom, Inc., 3.125%, 6/15/22 Virgin Media Secured Finance plc, 6.50%, 1/15/18 Walt Disney Co. (The), MTN, 2.35%, 12/1/22 METALS AND MINING — 0.3% Alcoa, Inc., 5.40%, 4/15/21 AngloGold Ashanti Holdings plc, 5.375%, 4/15/20 ArcelorMittal, 5.75%, 8/5/20 Barrick North America Finance LLC, 4.40%, 5/30/21 Freeport-McMoRan Copper & Gold, Inc., 3.875%, 3/15/23 Newmont Mining Corp., 6.25%, 10/1/39 Rio Tinto Finance USA Ltd., 3.50%, 11/2/20 Southern Copper Corp., 5.25%, 11/8/42 Teck Resources Ltd., 5.375%, 10/1/15 Vale Overseas Ltd., 5.625%, 9/15/19 Vale Overseas Ltd., 4.625%, 9/15/20 Xstrata Canada Financial Corp., 4.95%, 11/15/21 MULTI-UTILITIES — 0.5% CenterPoint Energy Houston Electric LLC, 3.55%, 8/1/42 Cleveland Electric Illuminating Co. (The), 5.70%, 4/1/17 CMS Energy Corp., 4.25%, 9/30/15 CMS Energy Corp., 8.75%, 6/15/19 Consolidated Edison Co. of New York, Inc., 3.95%, 3/1/43 Constellation Energy Group, Inc., 5.15%, 12/1/20 Consumers Energy Co., 2.85%, 5/15/22 Dominion Resources, Inc., 2.75%, 9/15/22 Dominion Resources, Inc., 4.90%, 8/1/41 Duke Energy Corp., 3.95%, 9/15/14 Duke Energy Corp., 1.625%, 8/15/17 Duke Energy Corp., 3.55%, 9/15/21 Duke Energy Florida, Inc., 6.35%, 9/15/37 Edison International, 3.75%, 9/15/17 Exelon Generation Co. LLC, 5.20%, 10/1/19 Exelon Generation Co. LLC, 4.00%, 10/1/20 Exelon Generation Co. LLC, 5.60%, 6/15/42 FirstEnergy Corp., 4.25%, 3/15/23 Florida Power Corp., 3.85%, 11/15/42 Georgia Power Co., 4.30%, 3/15/42 Nisource Finance Corp., 4.45%, 12/1/21 Nisource Finance Corp., 5.25%, 2/15/43 Northern States Power Co., 3.40%, 8/15/42 Pacific Gas & Electric Co., 5.80%, 3/1/37 PacifiCorp, 6.00%, 1/15/39 Progress Energy, Inc., 3.15%, 4/1/22 14 Shares/ Principal Amount Value Public Service Company of Colorado, 4.75%, 8/15/41 Sempra Energy, 6.50%, 6/1/16 Southern Power Co., 5.15%, 9/15/41 MULTILINE RETAIL † Target Corp., 4.00%, 7/1/42 OFFICE ELECTRONICS † Xerox Corp., 2.95%, 3/15/17 OIL, GAS AND CONSUMABLE FUELS — 0.7% Anadarko Petroleum Corp., 6.45%, 9/15/36 Apache Corp., 4.75%, 4/15/43 BP Capital Markets plc, 3.20%, 3/11/16 BP Capital Markets plc, 2.25%, 11/1/16 BP Capital Markets plc, 4.50%, 10/1/20 Cenovus Energy, Inc., 4.50%, 9/15/14 Chevron Corp., 2.43%, 6/24/20 ConocoPhillips, 5.75%, 2/1/19 ConocoPhillips Holding Co., 6.95%, 4/15/29 Denbury Resources, Inc., 4.625%, 7/15/23 Devon Energy Corp., 1.875%, 5/15/17 Devon Energy Corp., 5.60%, 7/15/41 EOG Resources, Inc., 5.625%, 6/1/19 Hess Corp., 6.00%, 1/15/40 Marathon Petroleum Corp., 3.50%, 3/1/16 Newfield Exploration Co., 6.875%, 2/1/20 Noble Energy, Inc., 4.15%, 12/15/21 Pemex Project Funding Master Trust, 6.625%, 6/15/35 Petro-Canada, 6.80%, 5/15/38 Petrobras Global Finance BV, 4.375%, 5/20/23 Petrobras International Finance Co. - Pifco, 5.75%, 1/20/20 Petrobras International Finance Co. - Pifco, 5.375%, 1/27/21 Petroleos Mexicanos, 6.00%, 3/5/20 Petroleos Mexicanos, 3.50%, 1/30/23 Phillips 66, 4.30%, 4/1/22 Pioneer Natural Resources Co., 3.95%, 7/15/22 Shell International Finance BV, 2.375%, 8/21/22 Shell International Finance BV, 3.625%, 8/21/42 Statoil ASA, 2.45%, 1/17/23 Statoil ASA, 3.95%, 5/15/43 Talisman Energy, Inc., 7.75%, 6/1/19 PAPER AND FOREST PRODUCTS — 0.1% Domtar Corp., 4.40%, 4/1/22 Georgia-Pacific LLC, 5.40%, 11/1/20 International Paper Co., 6.00%, 11/15/41 PHARMACEUTICALS — 0.3% AbbVie, Inc., 1.75%, 11/6/17 AbbVie, Inc., 4.40%, 11/6/42 Actavis, Inc., 1.875%, 10/1/17 Actavis, Inc., 4.625%, 10/1/42 Bristol-Myers Squibb Co., 3.25%, 8/1/42 GlaxoSmithKline Capital plc, 2.85%, 5/8/22 Merck & Co., Inc., 2.40%, 9/15/22 Merck & Co., Inc., 2.80%, 5/18/23 Mylan, Inc., 3.125%, 1/15/23 Roche Holdings, Inc., 6.00%, 3/1/19 Roche Holdings, Inc., 7.00%, 3/1/39 Sanofi, 4.00%, 3/29/21 REAL ESTATE INVESTMENT TRUSTS (REITs) — 0.4% American Tower Corp., 4.50%, 1/15/18 American Tower Corp., 4.70%, 3/15/22 Boston Properties LP, 3.80%, 2/1/24 15 Shares/ Principal Amount Value BRE Properties, Inc., 3.375%, 1/15/23 DDR Corp., 3.375%, 5/15/23 Developers Diversified Realty Corp., 4.75%, 4/15/18 Essex Portfolio LP, 3.625%, 8/15/22 Essex Portfolio LP, 3.25%, 5/1/23 HCP, Inc., 3.75%, 2/1/16 Health Care REIT, Inc., 2.25%, 3/15/18 Health Care REIT, Inc., 3.75%, 3/15/23 Host Hotels & Resorts LP, 3.75%, 10/15/23 Kilroy Realty LP, 3.80%, 1/15/23 Simon Property Group LP, 5.10%, 6/15/15 Simon Property Group LP, 5.75%, 12/1/15 UDR, Inc., 4.25%, 6/1/18 Ventas Realty LP/Ventas Capital Corp., 3.125%, 11/30/15 Ventas Realty LP/Ventas Capital Corp., 4.75%, 6/1/21 WEA Finance LLC, 4.625%, 5/10/21 REAL ESTATE MANAGEMENT AND DEVELOPMENT † ProLogis LP, 6.625%, 12/1/19 ROAD AND RAIL — 0.1% Burlington Northern Santa Fe LLC, 3.60%, 9/1/20 Burlington Northern Santa Fe LLC, 5.05%, 3/1/41 Burlington Northern Santa Fe LLC, 4.45%, 3/15/43 CSX Corp., 4.25%, 6/1/21 Norfolk Southern Corp., 3.25%, 12/1/21 Penske Truck Leasing Co. LP / PTL Finance Corp., 2.875%, 7/17/18 Union Pacific Corp., 4.75%, 9/15/41 SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT † Intel Corp., 1.35%, 12/15/17 SOFTWARE — 0.1% Intuit, Inc., 5.75%, 3/15/17 Oracle Corp., 2.50%, 10/15/22 SPECIALTY RETAIL — 0.1% Home Depot, Inc. (The), 5.95%, 4/1/41 Staples, Inc., 4.375%, 1/12/23 United Rentals North America, Inc., 5.75%, 7/15/18 TEXTILES, APPAREL AND LUXURY GOODS — 0.1% Gap, Inc. (The), 5.95%, 4/12/21 Hanesbrands, Inc., 6.375%, 12/15/20 L Brands, Inc., 6.90%, 7/15/17 PVH Corp., 4.50%, 12/15/22 TOBACCO — 0.1% Altria Group, Inc., 9.25%, 8/6/19 Altria Group, Inc., 2.85%, 8/9/22 Philip Morris International, Inc., 4.125%, 5/17/21 WIRELESS TELECOMMUNICATION SERVICES — 0.1% Alltel Corp., 7.875%, 7/1/32 Cellco Partnership/Verizon Wireless Capital LLC, 8.50%, 11/15/18 Vodafone Group plc, 5.625%, 2/27/17 TOTAL CORPORATE BONDS (Cost $12,391,434) Commercial Mortgage-Backed Securities(2) — 1.9% Banc of America Commercial Mortgage, Inc., Series 2004-6, Class A3 SEQ, 4.51%, 12/10/42 Banc of America Commercial Mortgage, Inc., Series 2005-5, Class A4, VRN, 5.12%, 7/1/13 16 Shares/ Principal Amount Value Banc of America Commercial Mortgage, Inc., Series 2005-5, Class AM, VRN, 5.18%, 7/1/13 Bank of America Merrill Lynch Commercial Mortgage Securities Trust, Series 2012-PARK, Class A SEQ, 2.96%, 12/10/30 BB-UBS Trust, Series 2012-SHOW, Class A, 3.43%, 11/5/36 Citigroup/Deutsche Bank Commercial Mortgage Trust, Series 2005-CD1, Class AM, VRN, 5.39%, 7/1/13 Commercial Mortgage Pass-Through Certificates, Series 2004-LB2A, Class A4 SEQ, 4.72%, 3/10/39 Credit Suisse First Boston Mortgage Securities Corp., Series 2004-C2, Class A2, VRN, 5.42%, 7/1/13 GE Capital Commercial Mortgage Corp., Series 2005-C3, Class A5, VRN, 4.98%, 7/1/13 Greenwich Capital Commercial Funding Corp., Series 2005-GG3, Class A4, VRN, 4.80%, 7/1/13 Greenwich Capital Commercial Funding Corp., Series 2005-GG3, Class AJ, VRN, 4.86%, 7/1/13 GS Mortgage Securities Corp. II, Series 2004-GG2, Class A6 SEQ, VRN, 5.40%, 7/1/13 GS Mortgage Securities Corp. II, Series 2005-GG4, Class A4 SEQ, 4.76%, 7/10/39 GS Mortgage Securities Corp. II, Series 2005-GG4, Class A4A SEQ, 4.75%, 7/10/39 GS Mortgage Securities Corp. II, Series 2012-ALOH, Class A SEQ, 3.55%, 4/10/34 Irvine Core Office Trust, Series 2013-IRV, Class A2, VRN, 3.31%, 7/10/13 LB-UBS Commercial Mortgage Trust, Series 2004-C1, Class A4 SEQ, 4.57%, 1/15/31 LB-UBS Commercial Mortgage Trust, Series 2004-C2, Class A4 SEQ, 4.37%, 3/15/36 LB-UBS Commercial Mortgage Trust, Series 2004-C4, Class A4, VRN, 5.71%, 7/11/13 LB-UBS Commercial Mortgage Trust, Series 2004-C8, Class AJ, VRN, 4.86%, 7/11/13 LB-UBS Commercial Mortgage Trust, Series 2005-C5, Class AM, VRN, 5.02%, 7/11/13 LB-UBS Commercial Mortgage Trust, Series 2005-C7, Class AM SEQ, VRN, 5.26%, 7/11/13 Morgan Stanley Bank of America Merrill Lynch Trust, Series 2013-C7, Class A4, 2.92%, 2/15/46 Morgan Stanley Capital I, Series 2005-HQ6, Class A2A SEQ, 4.88%, 8/13/42 Morgan Stanley Capital I, Series 2005-T17, Class A5 SEQ, 4.78%, 12/13/41 Wachovia Bank Commercial Mortgage Trust, Series 2004-C15, Class A3 SEQ, 4.50%, 10/15/41 Wachovia Bank Commercial Mortgage Trust, Series 2004-C15, Class A4 SEQ, 4.80%, 10/15/41 TOTAL COMMERCIAL MORTGAGE-BACKED SECURITIES (Cost $2,383,207) Collateralized Mortgage Obligations(2) — 1.7% PRIVATE SPONSOR COLLATERALIZED MORTGAGE OBLIGATIONS — 1.5% ABN Amro Mortgage Corp., Series 2003-4, Class A4, 5.50%, 3/25/33 Banc of America Alternative Loan Trust, Series 2007-2, Class 2A4, 5.75%, 6/25/37 Banc of America Mortgage Securities, Inc., Series 2004-7, Class 7A1, 5.00%, 8/25/19 Banc of America Mortgage Securities, Inc., Series 2005-1, Class 1A15, 5.50%, 2/25/35 Chase Mortgage Finance Corp., Series 2006-S4, Class A3, 6.00%, 12/25/36 17 Shares/ Principal Amount Value Citigroup Mortgage Loan Trust, Inc., Series 2004-UST1, Class A4, VRN, 2.36%, 7/1/13 Citigroup Mortgage Loan Trust, Inc., Series 2005-4, Class A, VRN, 5.29%, 7/1/13 Countrywide Home Loan Mortgage Pass-Through Trust, Series 2005-17, Class 1A11, 5.50%, 9/25/35 Credit Suisse First Boston Mortgage Securities Corp., Series 2003-AR28, Class 2A1, VRN, 2.76%, 7/1/13 First Horizon Mortgage Pass-Through Trust, Series 2005-AR3, Class 4A1, VRN, 5.29%, 7/1/13 GSR Mortgage Loan Trust, Series 2005-AR1, Class 3A1, VRN, 2.92%, 7/1/13 GSR Mortgage Loan Trust, Series 2005-AR6, Class 2A1, VRN, 2.66%, 7/1/13 JPMorgan Mortgage Trust, Series 2005-A4, Class 2A1, VRN, 2.78%, 7/1/13 JPMorgan Mortgage Trust, Series 2006-A3, Class 7A1, VRN, 2.90%, 7/1/13 JPMorgan Mortgage Trust, Series 2013-1, Class 2A2, VRN, 2.50%, 7/1/13 JPMorgan Mortgage Trust 2005-A4, Series 2005-A4, Class 1A1, VRN, 5.26%, 7/1/13 MASTR Adjustable Rate Mortgages Trust, Series 2004-13, Class 3A7, VRN, 2.63%, 7/1/13 MASTR Asset Securitization Trust, Series 2003-10, Class 3A1, 5.50%, 11/25/33 Merrill Lynch Mortgage Investors Trust, Series 2005-A2, Class A1, VRN, 2.54%, 7/1/13 PHHMC Mortgage Pass-Through Certificates, Series 2007-6, Class A1, VRN, 5.73%, 7/1/13 Sequoia Mortgage Trust, Series 2012-1, Class 1A1, VRN, 2.87%, 7/1/13 Wells Fargo Mortgage-Backed Securities Trust, Series 2004-1, Class A10, 5.50%, 2/25/34 Wells Fargo Mortgage-Backed Securities Trust, Series 2004-K, Class 2A6, VRN, 4.73%, 7/1/13 Wells Fargo Mortgage-Backed Securities Trust, Series 2004-Z, Class 2A2, VRN, 2.62%, 7/1/13 Wells Fargo Mortgage-Backed Securities Trust, Series 2005-17, Class 1A1, 5.50%, 1/25/36 Wells Fargo Mortgage-Backed Securities Trust, Series 2005-AR14, Class A1, VRN, 5.33%, 7/1/13 Wells Fargo Mortgage-Backed Securities Trust, Series 2005-AR16, Class 1A1, VRN, 2.70%, 7/1/13 Wells Fargo Mortgage-Backed Securities Trust, Series 2005-AR16, Class 3A2, VRN, 2.68%, 7/1/13 Wells Fargo Mortgage-Backed Securities Trust, Series 2005-AR2, Class 3A1, VRN, 2.66%, 7/1/13 Wells Fargo Mortgage-Backed Securities Trust, Series 2006-10, Class A4 SEQ, 6.00%, 8/25/36 Wells Fargo Mortgage-Backed Securities Trust, Series 2006-13, Class A5, 6.00%, 10/25/36 Wells Fargo Mortgage-Backed Securities Trust, Series 2007-13, Class A1, 6.00%, 9/25/37 Wells Fargo Mortgage-Backed Securities Trust, Series 2007-14, Class 2A2, 5.50%, 10/25/22 Wells Fargo Mortgage-Backed Securities Trust, Series 2007-16, Class 1A1, 6.00%, 12/28/37 Wells Fargo Mortgage-Backed Securities Trust, Series 2007-9, Class 1A8, 5.50%, 7/25/37 18 Shares/ Principal Amount Value Wells Fargo Mortgage-Backed Securities Trust, Series 2007-AR10, Class 1A1, VRN, 6.05%, 7/1/13 U.S. GOVERNMENT AGENCY COLLATERALIZED MORTGAGE OBLIGATIONS — 0.2% FHLMC, Series 2926, Class EW SEQ, 5.00%, 1/15/25 TOTAL COLLATERALIZED MORTGAGE OBLIGATIONS (Cost $2,078,778) Sovereign Governments and Agencies — 0.6% BRAZIL — 0.1% Brazilian Government International Bond, 5.875%, 1/15/19 CANADA — 0.1% Hydro-Quebec, 8.40%, 1/15/22 Province of Ontario Canada, 5.45%, 4/27/16 Province of Ontario Canada, 1.60%, 9/21/16 COLOMBIA † Colombia Government International Bond, 4.375%, 7/12/21 ITALY † Italy Government International Bond, 6.875%, 9/27/23 MEXICO — 0.2% Mexico Government International Bond, 5.625%, 1/15/17 Mexico Government International Bond, 5.95%, 3/19/19 Mexico Government International Bond, 5.125%, 1/15/20 Mexico Government International Bond, 6.05%, 1/11/40 Mexico Government International Bond, MTN, 4.75%, 3/8/44 PERU † Peruvian Government International Bond, 6.55%, 3/14/37 Peruvian Government International Bond, 5.625%, 11/18/50 POLAND — 0.1% Poland Government International Bond, 5.125%, 4/21/21 SOUTH KOREA — 0.1% Export-Import Bank of Korea, 3.75%, 10/20/16 Korea Development Bank (The), 3.25%, 3/9/16 Korea Development Bank (The), 4.00%, 9/9/16 URUGUAY † Uruguay Government International Bond, 4.125%, 11/20/45 TOTAL SOVEREIGN GOVERNMENTS AND AGENCIES (Cost $685,395) Municipal Securities — 0.5% American Municipal Power-Ohio, Inc., Rev., (Building Bonds), 5.94%, 2/15/47 American Municipal Power-Ohio, Inc., Rev., (Building Bonds), 7.50%, 2/15/50 Bay Area Toll Authority Toll Bridge Rev., Series 2010 S1, (Building Bonds), 6.92%, 4/1/40 California GO, (Building Bonds), 7.55%, 4/1/39 California GO, (Building Bonds), 7.30%, 10/1/39 California GO, (Building Bonds), 7.60%, 11/1/40 Illinois GO, (Taxable Pension), 5.10%, 6/1/33 Los Angeles Community College District GO, Series 2010 D, (Election of 2008), 6.68%, 8/1/36 19 Shares/ Principal Amount Value Los Angeles Department of Water & Power Rev., (Building Bonds), 5.72%, 7/1/39 Metropolitan Transportation Authority Rev., Series 2010 E, (Building Bonds), 6.81%, 11/15/40 Missouri Highways & Transportation Commission Rev., (Building Bonds), 5.45%, 5/1/33 New Jersey State Turnpike Authority Rev., Series 2009 F, (Building Bonds), 7.41%, 1/1/40 New Jersey State Turnpike Authority Rev., Series 2010 A, (Building Bonds), 7.10%, 1/1/41 Ohio Water Development Authority Pollution Control Rev., Series 2010 B2, (Building Bonds), 4.88%, 12/1/34 Oregon State Department of Transportation Highway User Tax Rev., Series 2010 A, (Building Bonds), 5.83%, 11/15/34 Port Authority of New York & New Jersey Rev., 4.46%, 10/1/62 Rutgers State University Rev., Series 2010 H, (Building Bonds), 5.67%, 5/1/40 Sacramento Municipal Utility District Electric Rev., Series 2010 W, (Building Bonds), 6.16%, 5/15/36 Salt River Agricultural Improvement & Power District Electric Rev., Series 2010 A, (Building Bonds), 4.84%, 1/1/41 San Francisco City & County Public Utilities Water Commission Rev., Series 2010 B, (Building Bonds), 6.00%, 11/1/40 Santa Clara Valley Transportation Authority Sales Tax Rev., Series 2010 A, (Building Bonds), 5.88%, 4/1/32 TOTAL MUNICIPAL SECURITIES (Cost $556,651) U.S. Government Agency Securities — 0.2% FHLMC, 2.375%, 1/13/22 FNMA, 6.625%, 11/15/30 TOTAL U.S. GOVERNMENT AGENCY SECURITIES (Cost $288,743) Asset-Backed Securities(2)† US Airways 2013-1 Class A Pass-Through Trust, 3.95%, 11/15/25 (Cost $20,310) Short-Term Investments — 0.4% U.S. Treasury Bills, 0.08%, 11/21/13 (Cost $499,851) Temporary Cash Investments — 1.8% SSgA U.S. Government Money Market Fund (Cost $2,214,280) TOTAL INVESTMENT SECURITIES — 100.2% (Cost $108,699,524) OTHER ASSETS AND LIABILITIES — (0.2)% ) TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GNMA Government National Mortgage Association GO General Obligation MTN Medium Term Note SEQ Sequential Payer VRN Variable Rate Note. Interest reset date is indicated. Rate shown is effective at the period end. † Category is less than 0.05% of total net assets. Non-income producing. Final maturity date indicated, unless otherwise noted. When-issued security. The issue price and yield are fixed on the date of the commitment, but payment and delivery are scheduled for a future date. Security was purchased under Rule 144A of the Securities Act of 1933 or is a private placement and, unless registered under the Act or exempted from registration, may only be sold to qualified institutional investors. The aggregate value of these securities at the period end was $1,065,157, which represented 0.9% of total net assets. The rate indicated is the yield to maturity at purchase. See Notes to Financial Statements. 20 Statement of Assets and Liabilities JUNE 30, 2013 (UNAUDITED) Assets Investment securities, at value (cost of $108,699,524) Cash Receivable for investments sold Receivable for capital shares sold Dividends and interest receivable Liabilities Payable for investments purchased Payable for capital shares redeemed Accrued management fees Net Assets Class I Capital Shares, $0.01 Par Value Shares authorized Shares outstanding Net Asset Value Per Share Net Assets Consist of: Capital (par value and paid-in surplus) Undistributed net investment income Undistributed net realized gain Net unrealized appreciation See Notes to Financial Statements. 21 Statement of Operations FOR THE SIX MONTHS ENDED JUNE 30, 2013 (UNAUDITED) Investment Income (Loss) Income: Dividends (net of foreign taxes withheld of $2,824) $ 820,514 Interest Expenses: Management fees Directors’ fees and expenses Other expenses Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investment transactions Futures contract transactions Foreign currency transactions ) Change in net unrealized appreciation (depreciation) on investments Net realized and unrealized gain (loss) Net Increase (Decrease) in Net Assets Resulting from Operations See Notes to Financial Statements. 22 Statement of Changes in Net Assets SIX MONTHS ENDED JUNE 30, 2013 (UNAUDITED) AND YEAR ENDED DECEMBER 31, 2012 Increase (Decrease) in Net Assets June 30, 2013 December 31, 2012 Operations Net investment income (loss) $ 1,007,869 $ 2,360,479 Net realized gain (loss) Change in net unrealized appreciation (depreciation) Net increase (decrease) in net assets resulting from operations Distributions to Shareholders From net investment income ) ) From net realized gains ) — Decrease in net assets from distributions ) ) Capital Share Transactions Proceeds from shares sold Proceeds from reinvestment of distributions Payments for shares redeemed ) ) Net increase (decrease) in net assets from capital share transactions ) ) Net increase (decrease) in net assets Net Assets Beginning of period End of period Undistributed net investment income Transactions in Shares of the Fund Sold Issued in reinvestment of distributions Redeemed ) ) Net increase (decrease) in shares of the fund ) ) See Notes to Financial Statements. 23 Notes to Financial Statements JUNE 30, 2013 (UNAUDITED) 1. Organization American Century Variable Portfolios, Inc. (the corporation) is registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end manage­ment investment company and is organized as a Maryland corporation. VP Balanced Fund (the fund) is one fund in a series issued by the corporation. The fund is diversified as defined under the 1940 Act. The fund’s investment objective is to seek long-term capital growth and current income by investing approximately 60% of its assets in equity securities and the remainder in bonds and other fixed-income securities. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the fund in preparation of its financial statements. The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Investment Valuations — The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing in greater than 60 days at the time of purchase are valued at the evaluated mean as provided by independent pricing services or at the mean of the most recent bid and asked prices as provided by investment dealers. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 24 Security Transactions — Security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. Investment Income — Dividend income less foreign taxes withheld, if any, is recorded as of the ex-dividend date. Distributions received on securities that represent a return of capital or long-term capital gain are recorded as a reduction of cost of investments and/or as a realized gain. The fund may estimate the components of distributions received that may be considered nontaxable distributions or long-term capital gain distributions for income tax purposes. Interest income is recorded on the accrual basis and includes paydown gain (loss) and accretion of discounts and amortization of premiums. Inflation adjustments related to inflation-linked debt securities are reflected as interest income. Foreign Currency Translations — All assets and liabilities initially expressed in foreign currencies are translated into U.S. dollars at prevailing exchange rates at period end. The fund may enter into spot foreign currency exchange contracts to facilitate transactions denominated in a foreign currency. Purchases and sales of investment securities, dividend and interest income, spot foreign currency exchange contracts, and expenses are translated at the rates of exchange prevailing on the respective dates of such transactions. Net realized and unrealized foreign currency exchange gains or losses related to investment securities are a component of net realized gain (loss) on investment transactions and change in net unrealized appreciation (depreciation) on investments, respectively. Income Tax Status — It is the fund’s policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. Accordingly, no provision has been made for income taxes. The fund files U.S. federal, state, local and non-U.S. tax returns as applicable. The fund’s tax returns are subject to examination by the relevant taxing authority until expiration of the applicable statute of limitations, which is generally three years from the date of filing but can be longer in certain jurisdictions. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Segregated Assets — In accordance with the 1940 Act, the fund segregates assets on its books and records to cover certain types of investments, including, but not limited to, futures contracts, forward commitments, when-issued securities, swap agreements and certain forward foreign currency exchange contracts. American Century Investment Management, Inc. (ACIM) (the investment advisor) monitors, on a daily basis, the securities segregated to ensure the fund designates a sufficient amount of liquid assets, marked-to-market daily. The fund may also receive assets or be required to pledge assets at the custodian bank or with a broker for margin requirements on futures contracts and swap agreements. Distributions to Shareholders — Distributions from net investment income, if any, are generally declared and paid quarterly. Distributions from net realized gains, if any, are generally declared and paid annually. Indemnifications — Under the corporation’s organizational documents, its officers and directors are indemnified against certain liabilities arising out of the performance of their duties to the fund. In addition, in the normal course of business, the fund enters into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. 25 3. Fees and Transactions with Related Parties Management Fees — The corporation has entered into a management agreement with ACIM, under which ACIM provides the fund with investment advisory and management services in exchange for a single, unified management fee (the fee). The agreement provides that all expenses of managing and operating the fund, except distribution fees, brokerage expenses, taxes, interest, fees and expenses of the independent directors (including legal counsel fees), and extraordinary expenses, will be paid by ACIM. The fee is computed and accrued daily based on the daily net assets of the fund and paid monthly in arrears. The rate of the fee is determined by applying a fee rate calculation formula. This formula takes into account the fund’s assets as well as certain assets, if any, of other clients of the investment advisor outside the American Century Investments family of funds (such as subadvised funds and separate accounts) that have very similar investment teams and investment strategies (strategy assets). The annual management fee schedule ranges from 0.80% to 0.90%. The effective annual management fee for the six months ended June 30, 2013 was 0.90%. Related Parties — Certain officers and directors of the corporation are also officers and/or directors of American Century Companies, Inc. (ACC). The corporation’s investment advisor, ACIM, the corporation’s distributor, American Century Investment Services, Inc., and the corporation’s transfer agent, American Century Services, LLC are wholly owned, directly or indirectly, by ACC. 4. Investment Transactions Purchases of investment securities, excluding short-term investments, for the six months ended June 30, 2013 totaled $50,318,274, of which $14,216,966 represented U.S. Treasury and Government Agency obligations. Sales of investment securities, excluding short-term investments, for the six months ended June 30, 2013 totaled $53,655,370, of which $12,947,102 represented U.S. Treasury and Government Agency obligations. 5. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. 26 The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Common Stocks — — U.S. Government Agency Mortgage-Backed Securities — — U.S. Treasury Securities — — Corporate Bonds — — Commercial Mortgage-Backed Securities — — Collateralized Mortgage Obligations — — Sovereign Governments and Agencies — — Municipal Securities — — U.S. Government Agency Securities — — Asset-Backed Securities — — Short-Term Investments — — Temporary Cash Investments — — Total Value of Investment Securities — 6. Derivative Instruments Interest Rate Risk — The fund is subject to interest rate risk in the normal course of pursuing its investment objectives. The value of bonds generally declines as interest rates rise. A fund may enter into futures contracts based on a bond index or a specific underlying security. A fund may purchase futures contracts to gain exposure to increases in market value or sell futures contracts to protect against a decline in market value. Upon entering into a futures contract, a fund will segregate cash, cash equivalents or other appropriate liquid securities on its records in amounts sufficient to meet requirements. Subsequent payments (variation margin) are made or received daily, in cash, by a fund. The variation margin is equal to the daily change in the contract value and is recorded as unrealized gains and losses. A fund recognizes a realized gain or loss when the futures contract is closed or expires. Net realized and unrealized gains or losses occurring during the holding period of futures contracts are a component of net realized gain (loss) on futures contract transactions and change in net unrealized appreciation (depreciation) on futures contracts, respectively. One of the risks of entering into futures contracts is the possibility that the change in value of the contract may not correlate with the changes in value of the underlying securities. The fund regularly purchased and sold interest rate risk derivative instruments during the first five months of the period. At period end, the fund did not have any derivative instruments disclosed on the Statement of Assets and Liabilities. For the six months ended June 30, 2013, the effect of interest rate risk derivative instruments on the Statement of Operations was $39,298 in net realized gain (loss) on futures contract transactions. 7. Federal Tax Information The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. 27 As of June 30, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. 28 Financial Highlights For a Share Outstanding Throughout the Years Ended December 31 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Distributions From: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss)(1) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Net Investment Income Net Realized Gains Total Distributions Net Asset Value, End of Period Total Return(2) Operating Expenses Net Investment Income (Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) Class I 6.98% 0.90% 1.63% 41% — 11.80% 0.90% 1.99% 84% — 5.33% 0.90% 1.91% 74% — 11.64% 0.91% 1.78% 75% — 15.48% 0.90% 2.11% 108% (20.33)% 0.90% 2.47% 157% Notes to Financial Highlights Computed using average shares outstanding throughout the period. Total returns are calculated based on the net asset value of the last business day. Total returns for periods less than one year are not annualized. Six months ended June 30, 2013 (unaudited). Annualized. See Notes to Financial Statements. 29 Approval of Management Agreement At a meeting held on June 20, 2013, the Fund’s Board of Directors unanimously approved the renewal of the management agreement pursuant to which ­American Century Investment Management, Inc. (the “Advisor”) acts as the investment advisor for the Fund. Under Section 15(c) of the Investment Company Act, contracts for investment advisory services are required to be reviewed, evaluated, and approved by a majority of a fund’s directors (the “Directors”), including a majority of the independent Directors, each year. Prior to its consideration of the renewal of the management agreement, the Board requested and reviewed extensive data and information compiled by the Advisor and certain independent providers of evaluation data concerning the Fund and the services provided to the Fund by the Advisor. This review was in addition to the oversight and evaluation undertaken by the Board and its committees on a continuous basis throughout the year. In connection with its consideration of the renewal of the management agreement, the Board’s review and evaluation of the services provided by the Advisor included, but was not limited to, the following: • the nature, extent, and quality of investment management, shareholder services, and other services provided by the Advisor to the Fund; • the wide range of other programs and services the Advisor provides to the Fund and its shareholders on a routine and non-routine basis; • the investment performance of the Fund, including data comparing the Fund’s performance to appropriate benchmarks and/or a peer group of other mutual funds with similar investment objectives and strategies; • data comparing the cost of owning the Fund to the cost of owning similar funds; • the Advisor’s compliance policies, procedures, and regulatory experience; • financial data showing the cost of services provided to the Fund, the profitability of the Fund to the Advisor, and the overall profitability of the Advisor; • possible economies of scale associated with the Advisor’s management of the Fund and other accounts under its management; • data comparing services provided and charges to other investment management clients of the Advisor; and • consideration of collateral benefits derived by the Advisor from the management of the Fund. In keeping with its practice, the Board held two in-person meetings and one telephonic meeting to review and discuss the information provided. The Directors also had the benefit of the advice of independent counsel throughout the period. 30 Factors Considered The Directors considered all of the information provided by the Advisor, the independent data providers, and independent counsel, and evaluated such information for the Fund. In connection with their review, the Directors did not identify any single factor as being all-important or controlling, and each Director may have attributed different levels of importance to different factors. In deciding to renew the management agreement, the Board based its decision on a number of factors, including the following: Nature, Extent and Quality of Services — Generally. Under the management agreement, the Advisor is responsible for providing or arranging for all services necessary for the operation of the Fund. The Board noted that under the management agreement, the Advisor provides or arranges at its own expense a wide variety of services including: • constructing and designing the Fund • portfolio research and security selection • initial capitalization/funding • securities trading • Fund administration • custody of Fund assets • daily valuation of the Fund’s portfolio • shareholder servicing and transfer agency, including shareholder ­confirmations, recordkeeping, and communications • legal services • regulatory and portfolio compliance • financial reporting • marketing and distribution The Board noted that many of these services have expanded over time both in terms of quantity and complexity in response to shareholder demands, ­competition in the industry, changing distribution channels, and the changing regulatory environment. Investment Management Services. The nature of the investment management services provided to the Fund is quite complex and allows Fund shareholders access to professional money management, instant diversification of their investments within an asset class, the opportunity to easily diversify among asset classes by investing in or exchanging among various American Century Investments funds, and liquidity. In evaluating investment performance, the Board expects the Advisor to manage the Fund in accordance with its investment objectives and approved strategies. Further, the Directors recognize that the Advisor has 31 an obligation to monitor trading activities, and in particular to seek the best execution of fund trades, and to evaluate the use of and payment for research. In providing these services, the Advisor utilizes teams of investment professionals (portfolio managers, analysts, research assistants, and securities traders) who require extensive information technology, research, training, compliance and other systems to conduct their business. The Board, directly and through its Fund Performance Review Committee, regularly reviews investment performance information for the Fund, together with comparative information for appropriate benchmarks and/or peer groups of similarly-managed funds, over different time horizons. The Directors also review detailed performance information during the management agreement approval process. If performance concerns are identified, the Fund receives special reviews until performance improves, during which the Board discusses with the Advisor the reasons for such results (e.g., market conditions, security selection) and any efforts being undertaken to improve performance. Taking all these factors into consideration, the Board found the investment management services provided by the Advisor to the Fund to meet or exceed industry standards. More detailed information about the Fund’s performance can be found in the Performance section of this report. Shareholder and Other Services. Under the management agreement, the Advisor provides the Fund with a comprehensive package of transfer agency, shareholder, and other services. The Board, directly and through various committees of the Board, regularly reviews reports and evaluations of such services at its regular meetings. These reports include, but are not limited to, information regarding the operational efficiency and accuracy of the shareholder and transfer agency services provided, staffing levels, shareholder satisfaction (as measured by external as well as internal sources), technology support, new products and services offered to Fund shareholders, securities trading activities, portfolio valuation services, auditing services, and legal and operational compliance activities. Certain aspects of shareholder and transfer agency service level efficiency and the quality of securities trading activities are measured by independent third party providers and are presented in comparison to other fund groups not managed by the Advisor. The Board found the services provided by the Advisor to the Fund under the management agreement to be competitive and of high quality. Costs of Services and Profitability. The Advisor provides detailed information concerning its cost of providing various services to the Fund, its profitability in managing the Fund, its overall profitability, and its financial condition. The Directors have reviewed with the Advisor the methodology used to prepare this financial information. The financial information regarding the Advisor is considered in evaluating the Advisor’s financial condition, its ability to continue to provide services under the management agreement, and the reasonableness of the current management fee. The Board concluded that the Advisor’s profits were reasonable in light of the services provided to the Fund. Ethics. The Board generally considers the Advisor’s commitment to providing quality services to shareholders and to conducting its business ethically. They noted that the Advisor’s practices generally meet or exceed industry best practices. 32 Economies of Scale. The Board also reviewed information provided by the Advisor regarding the possible existence of economies of scale in connection with the management of the Fund. The Board concluded that economies of scale are difficult to measure and predict with precision, especially on a fund-by-fund basis. The Board concluded that the Advisor is appropriately sharing economies of scale through its competitive fee structure, offering competitive fees from fund inception, and through reinvestment in its business to provide shareholders additional content and services. Comparison to Other Funds’ Fees. The management agreement provides that the Fund pay the Advisor a single, all-inclusive (or unified) management fee for providing all services necessary for the management and operation of the Fund, other than brokerage expenses, taxes, interest, extraordinary expenses, and the fees and expenses of the Fund’s independent directors (including their independent legal counsel) and expenses incurred in connection with the provision of shareholder services and distribution services under a plan adopted pursuant to Rule 12b-1 under the 1940 Act. Under the unified fee structure, the Advisor is responsible for providing all investment advisory, custody, audit, administrative, compliance, recordkeeping, marketing and shareholder services, or arranging and supervising third parties to provide such services. By contrast, most other funds are charged a variety of fees, including an investment advisory fee, a transfer agency fee, an administrative fee, distribution charges and other expenses. Other than their investment advisory fees and any applicable Rule 12b-1 distribution fees, all other components of the total fees charged by these other funds may be increased without shareholder approval. The Board believes the unified fee structure is a benefit to Fund shareholders because it clearly discloses to shareholders the cost of owning Fund shares, and, since the unified fee cannot be increased without a vote of Fund shareholders, it shifts to the Advisor the risk of increased costs of operating the Fund and provides a direct incentive to minimize administrative inefficiencies. Part of the Board’s analysis of fee levels involves reviewing certain evaluative data compiled by an independent provider and comparing the Fund’s unified fee to the total expense ratio of other funds in the Fund’s peer group. The Board concluded that the management fee paid by the Fund to the Advisor under the management agreement is reasonable in light of the services provided to the Fund. Comparison to Fees and Services Provided to Other Clients of the Advisor. The Board also requested and received information from the Advisor concerning the nature of the services, fees, costs and profitability of its advisory services to advisory clients other than the Fund. They observed that these varying types of client accounts require different services and involve different regulatory and entrepreneurial risks than the management of the Fund. The Board analyzed this information and concluded that the fees charged and services provided to the Fund were reasonable by comparison. Collateral or “Fall-Out” Benefits Derived by the Advisor. The Board considered the existence of collateral benefits the Advisor may receive as a result of its relationship with the Fund. They concluded that the Advisor’s primary business is managing mutual funds and it generally does not use fund or shareholder information to generate profits in other lines of business, and therefore does not derive any significant collateral benefits from them. The Board noted that the Advisor receives proprietary research from broker-dealers that execute fund portfolio transactions and concluded that this research is likely to benefit Fund 33 shareholders. The Board also determined that the Advisor is able to provide investment management services to certain clients other than the Fund, at least in part, due to its existing infrastructure built to serve the fund complex. The Board concluded, however, that the assets of those other clients are not material to the analysis and, where applicable, may be included with the assets of the Fund to determine breakpoints in the management fee schedule. Existing Relationship. The Board also considered whether there was any reason for not continuing the existing arrangement with the Advisor. In this regard, the Board was mindful of the potential disruptions of the Fund’s operations and various risks, uncertainties, and other effects that could occur as a result of a decision not to continue such relationship. In particular, the Board recognized that most shareholders have invested in the Fund on the strength of the Advisor’s industry standing and reputation and in the expectation that the Advisor will have a continuing role in providing advisory services to the Fund. Conclusion of the Directors. As a result of this process, the Board, including all of the independent directors, taking into account all of the factors discussed above and the information provided by the Advisor and others, concluded that the management agreement between the Fund and the Advisor is fair and reasonable in light of the services provided and should be renewed. 34 Additional Information Proxy Voting Guidelines American Century Investment Management, Inc., the fund’s investment advisor, is responsible for exercising the voting rights associated with the securities purchased and/or held by the fund. A description of the policies and procedures the advisor uses in fulfilling this responsibility is available without charge, upon request, by calling 1-800-378-9878. It is also available on American Century Investments’ website at americancentury.com and on the Securities and Exchange Commission’s website at sec.gov. Information regarding how the investment advisor voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available on the “About Us” page at americancentury.com. It is also available at sec.gov. Quarterly Portfolio Disclosure The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at sec.gov, and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The fund also makes its complete schedule of portfolio holdings for the most recent quarter of its fiscal year avail­able on its website at ipro.americancentury.com (for Investment Professionals) and, upon request, by calling 1-800-378-9878. 35 Notes 36 Contact Us americancentury.com Automated Information Line 1-800-345-8765 Investment Professional Service Representatives 1-800-345-6488 Telecommunications Device for the Deaf 1-800-634-4113 American Century Variable Portfolios, Inc. Investment Advisor: American Century Investment Management, Inc. Kansas City, Missouri This report and the statements it contains are submitted for the general information of our shareholders. The report is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. ©2013 American Century Proprietary Holdings, Inc. All rights reserved. CL-SAN-79297 1308 SEMIANNUAL REPORT JUNE 30,2013 VP Capital Appreciation Fund Table of Contents Performance 2 Fund Characteristics 3 Shareholder Fee Example 4 Schedule of Investments 5 Statement of Assets and Liabilities 8 Statement of Operations 9 Statement of Changes in Net Assets 10 Notes to Financial Statements 11 Financial Highlights 16 Approval of Management Agreement 17 Additional Information 22 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments® or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments’ knowledge, such information is accurate at the time of printing. Performance Total Returns as of June 30, 2013 Average Annual Returns Ticker Symbol 6 months(1) 1 year 5 years 10 years Since Inception Inception Date Class I AVCIX 11.08% 14.71% 4.69% 11.47% 8.31% 11/20/87 Russell Midcap Growth Index — 14.70% 22.88% 7.61% 9.93% 11.14%(2) — Total returns for periods less than one year are not annualized. Since 11/30/87, the date nearest Class I’s inception for which data are available. The performance information presented does not include charges and deductions imposed by the insurance company separate account under the variable annuity or variable life insurance contracts. The inclusion of such charges could significantly lower performance. Please refer to the insurance company separate account prospectus for a discussion of the charges related to insurance contracts. Total Annual Fund Operating Expenses Class I 1.00% The total annual fund operating expenses shown is as stated in the fund’s prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-6488. International investing involves special risks, such as political instability and currency fluctuations. Historically, small company stocks have been more volatile than the stocks of larger, more established companies. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 2 Fund Characteristics JUNE 30, 2013 Top Ten Holdings % of net assets Canadian Pacific Railway Ltd. New York Shares 2.8% Catamaran Corp. 2.7% Alliance Data Systems Corp. 2.3% Whole Foods Market, Inc. 2.3% Kansas City Southern 2.0% SBA Communications Corp., Class A 1.9% LinkedIn Corp., Class A 1.8% Sherwin-Williams Co. (The) 1.8% Discovery Communications, Inc. Class A 1.7% NetSuite, Inc. 1.6% Top Five Industries % of net assets Specialty Retail 7.3% Road and Rail 5.4% Software 4.3% Media 4.3% Chemicals 4.3% Types of Investments in Portfolio % of net assets Domestic Common Stocks 90.3% Foreign Common Stocks* 8.3% Total Common Stocks 98.6% Temporary Cash Investments 0.6% Other Assets and Liabilities 0.8% *Includes depositary shares, dual listed securities and foreign ordinary shares. 3 Shareholder Fee Example Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from January 1, 2013 to June 30, 2013. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a fund’s share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Value 1/1/13 Ending Account Value 6/30/13 Expenses Paid During Period(1) 1/1/13 – 6/30/13 Annualized Expense Ratio(1) Actual Class I 0.99% Hypothetical Class I 0.99% Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 181, the number of days in the most recent fiscal half-year, divided by 365, to reflect the one-half year period. 4 Schedule of Investments JUNE 30, 2013 (UNAUDITED) Shares Value Common Stocks — 98.6% AEROSPACE AND DEFENSE — 1.4% TransDigm Group, Inc. Triumph Group, Inc. AUTO COMPONENTS — 1.1% BorgWarner, Inc. AUTOMOBILES — 1.9% Harley-Davidson, Inc. Tesla Motors, Inc. BEVERAGES — 1.0% Brown-Forman Corp., Class B Constellation Brands, Inc., Class A BIOTECHNOLOGY — 3.3% Alexion Pharmaceuticals, Inc. Grifols SA Medivation, Inc. Onyx Pharmaceuticals, Inc. Regeneron Pharmaceuticals, Inc. BUILDING PRODUCTS — 2.5% Fortune Brands Home & Security, Inc. Lennox International, Inc. CAPITAL MARKETS — 2.6% Affiliated Managers Group, Inc. Charles Schwab Corp. (The) KKR & Co. LP Lazard Ltd. Class A CHEMICALS — 4.3% Cytec Industries, Inc. FMC Corp. Sherwin-Williams Co. (The) Westlake Chemical Corp. COMMERCIAL BANKS — 1.8% East West Bancorp., Inc. SVB Financial Group COMMERCIAL SERVICES AND SUPPLIES — 0.9% Stericycle, Inc. COMMUNICATIONS EQUIPMENT — 0.4% Palo Alto Networks, Inc. COMPUTERS AND PERIPHERALS — 1.6% NetApp, Inc. CONSTRUCTION AND ENGINEERING — 2.9% Chicago Bridge & Iron Co. NV New York Shares MasTec, Inc. Quanta Services, Inc. CONSTRUCTION MATERIALS — 1.1% Martin Marietta Materials, Inc. Texas Industries, Inc. CONSUMER FINANCE — 1.5% Discover Financial Services DIVERSIFIED CONSUMER SERVICES — 0.6% Sotheby’s DIVERSIFIED TELECOMMUNICATION SERVICES — 0.8% tw telecom, inc., Class A ELECTRICAL EQUIPMENT — 1.0% Eaton Corp. plc ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 2.3% FLIR Systems, Inc. Trimble Navigation Ltd. ENERGY EQUIPMENT AND SERVICES — 2.5% Atwood Oceanics, Inc. Cameron International Corp. Patterson-UTI Energy, Inc. FOOD AND STAPLES RETAILING — 3.9% Costco Wholesale Corp. Whole Foods Market, Inc. 5 Shares Value FOOD PRODUCTS — 1.5% Hain Celestial Group, Inc. (The) Mead Johnson Nutrition Co. HEALTH CARE EQUIPMENT AND SUPPLIES — 2.2% Cooper Cos., Inc. (The) Sirona Dental Systems, Inc. Teleflex, Inc. HEALTH CARE PROVIDERS AND SERVICES — 2.7% Catamaran Corp. HEALTH CARE TECHNOLOGY — 0.8% Cerner Corp. HOTELS, RESTAURANTS AND LEISURE — 3.0% Marriott International, Inc. Class A Norwegian Cruise Line Holdings Ltd. Panera Bread Co., Class A Wyndham Worldwide Corp. HOUSEHOLD DURABLES — 0.5% Toll Brothers, Inc. HOUSEHOLD PRODUCTS — 1.2% Church & Dwight Co., Inc. INSURANCE — 0.4% Cincinnati Financial Corp. INTERNET AND CATALOG RETAIL — 2.0% priceline.com, Inc. TripAdvisor, Inc. INTERNET SOFTWARE AND SERVICES — 2.0% LinkedIn Corp., Class A Xoom Corp. IT SERVICES — 2.7% Alliance Data Systems Corp. Cognizant Technology Solutions Corp., Class A LIFE SCIENCES TOOLS AND SERVICES — 0.8% Covance, Inc. MACHINERY — 2.4% Flowserve Corp. Middleby Corp. Trinity Industries, Inc. MEDIA — 4.3% AMC Networks, Inc. Discovery Communications, Inc. Class A Liberty Global plc Class A Sirius XM Radio, Inc. OIL, GAS AND CONSUMABLE FUELS — 1.5% Cabot Oil & Gas Corp. PAPER AND FOREST PRODUCTS † Boise Cascade Co. PHARMACEUTICALS — 2.5% Actavis, Inc. Perrigo Co. Zoetis, Inc. REAL ESTATE MANAGEMENT AND DEVELOPMENT — 1.3% CBRE Group, Inc. Realogy Holdings Corp. ROAD AND RAIL — 5.4% Canadian Pacific Railway Ltd. New York Shares Genesee & Wyoming, Inc. Class A Kansas City Southern SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 3.4% ARM Holdings plc Cree, Inc. NXP Semiconductor NV Xilinx, Inc. SOFTWARE — 4.3% CommVault Systems, Inc. Electronic Arts, Inc. NetSuite, Inc. Splunk, Inc. SPECIALTY RETAIL — 7.3% DSW, Inc., Class A GNC Holdings, Inc. Class A Lumber Liquidators Holdings, Inc. O’Reilly Automotive, Inc. PetSmart, Inc. Ross Stores, Inc. 6 Shares Value Tractor Supply Co. Urban Outfitters, Inc. TEXTILES, APPAREL AND LUXURY GOODS — 4.2% Fifth & Pacific Cos., Inc. Hanesbrands, Inc. Michael Kors Holdings Ltd. PVH Corp. Under Armour, Inc. Class A TRADING COMPANIES AND DISTRIBUTORS — 0.9% United Rentals, Inc. WIRELESS TELECOMMUNICATION SERVICES — 1.9% SBA Communications Corp., Class A TOTAL COMMON STOCKS (Cost $270,725,672) Temporary Cash Investments — 0.6% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 1.00%, 1/15/14, valued at $322,363), in a joint trading account at 0.06%, dated 6/28/13, due 7/1/13 (Delivery value $315,771) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 4.25%, 11/15/40, valued at $965,207), in a joint trading account at 0.05%, dated 6/28/13, due 7/1/13 (Delivery value $947,310) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 3.125%, 11/15/41, valued at $321,180), in a joint trading account at 0.04%, dated 6/28/13, due 7/1/13 (Delivery value $315,770) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $2,450,520) TOTAL INVESTMENT SECURITIES — 99.2% (Cost $273,176,192) OTHER ASSETS AND LIABILITIES — 0.8% TOTAL NET ASSETS — 100.0% Forward Foreign Currency Exchange Contracts Currency Purchased Currency Sold Counterparty Settlement Date Unrealized Gain (Loss) USD EUR UBS AG 7/31/2013 USD EUR UBS AG 7/31/2013 (24) USD EUR UBS AG 7/31/2013 249 USD GBP Credit Suisse AG 7/31/2013 22,734 USD GBP Credit Suisse AG 7/31/2013 381 Notes to Schedule of Investments EUR Euro GBP British Pound USD United States Dollar † Category is less than 0.05% of total net assets. Non-income producing. See Notes to Financial Statements. 7 Statement of Assets and Liabilities JUNE 30, 2013 (UNAUDITED) Assets Investment securities, at value (cost of $273,176,192) Foreign currency holdings, at value (cost of $27,127) Receivable for investments sold Receivable for capital shares sold Unrealized gain on forward foreign currency exchange contracts Dividends and interest receivable Liabilities Payable for investments purchased Payable for capital shares redeemed Unrealized loss on forward foreign currency exchange contracts 24 Accrued management fees Net Assets Class I Capital Shares, $0.01 Par Value Shares authorized Shares outstanding Net Asset Value Per Share Net Assets Consist of: Capital (par value and paid-in surplus) Accumulated net investment loss ) Undistributed net realized gain Net unrealized appreciation See Notes to Financial Statements. 8 Statement of Operations FOR THE SIX MONTHS ENDED JUNE 30, 2013 (UNAUDITED) Investment Income (Loss) Income: Dividends (net of foreign taxes withheld of $11,719) Interest Expenses: Management fees Directors’ fees and expenses Other expenses Net investment income (loss) ) Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investment transactions Foreign currency transactions Change in net unrealized appreciation (depreciation) on: Investments Translation of assets and liabilities in foreign currencies Net realized and unrealized gain (loss) Net Increase (Decrease) in Net Assets Resulting from Operations See Notes to Financial Statements. 9 Statement of Changes in Net Assets SIX MONTHS ENDED JUNE 30, 2013 (UNAUDITED) AND YEAR ENDED DECEMBER 31, 2012 Increase (Decrease) in Net Assets June 30, 2013 December 31, 2012 Operations Net investment income (loss) ) ) Net realized gain (loss) Change in net unrealized appreciation (depreciation) Net increase (decrease) in net assets resulting from operations Distributions to Shareholders From net realized gains ) ) Capital Share Transactions Proceeds from shares sold Proceeds from reinvestment of distributions Payments for shares redeemed ) ) Net increase (decrease) in net assets from capital share transactions ) Net increase (decrease) in net assets Net Assets Beginning of period End of period Accumulated net investment loss ) ) Transactions in Shares of the Fund Sold Issued in reinvestment of distributions Redeemed ) ) Net increase (decrease) in shares of the fund ) See Notes to Financial Statements. 10 Notes to Financial Statements JUNE 30, 2013 (UNAUDITED) 1. Organization American Century Variable Portfolios, Inc. (the corporation) is registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company and is organized as a Maryland corporation. VP Capital Appreciation Fund (the fund) is one fund in a series issued by the corporation. The fund is diversified as defined under the 1940 Act. The fund’s investment objective is to seek capital growth. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the fund in preparation of its financial statements. The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Investment Valuations — The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 11 Security Transactions — Security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. Investment Income — Dividend income less foreign taxes withheld, if any, is recorded as of the ex-dividend date. Distributions received on securities that represent a return of capital or long-term capital gain are recorded as a reduction of cost of investments and/or as a realized gain. The fund may estimate the components of distributions received that may be considered nontaxable distributions or long-term capital gain distributions for income tax purposes. Interest income is recorded on the accrual basis and includes accretion of discounts and amortization of premiums. Foreign Currency Translations — All assets and liabilities initially expressed in foreign currencies are translated into U.S. dollars at prevailing exchange rates at period end. The fund may enter into spot foreign currency exchange contracts to facilitate transactions denominated in a foreign currency. Purchases and sales of investment securities, dividend and interest income, spot foreign currency exchange contracts, and expenses are translated at the rates of exchange prevailing on the respective dates of such transactions. Net realized and unrealized foreign currency exchange gains or losses related to investment securities are a component of net realized gain (loss) on investment transactions and change in net unrealized appreciation (depreciation) on investments, respectively. Repurchase Agreements — The fund may enter into repurchase agreements with institutions that American Century Investment Management, Inc. (ACIM) (the investment advisor) has determined are creditworthy pursuant to criteria adopted by the Board of Directors. The fund requires that the collateral, represented by securities, received in a repurchase transaction be transferred to the custodian in a manner sufficient to enable the fund to obtain those securities in the event of a default under the repurchase agreement. ACIM monitors, on a daily basis, the securities transferred to ensure the value, including accrued interest, of the securities under each repurchase agreement is equal to or greater than amounts owed to the fund under each repurchase agreement. Joint Trading Account — Pursuant to an Exemptive Order issued by the Securities and Exchange Commission, the fund, along with certain other funds in the American Century Investments family of funds, may transfer uninvested cash balances into a joint trading account. These balances are invested in one or more repurchase agreements that are collateralized by U.S. Treasury or Agency obligations. Income Tax Status — It is the fund’s policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. Accordingly, no provision has been made for income taxes. The fund files U.S. federal, state, local and non-U.S. tax returns as applicable. The fund’s tax returns are subject to examination by the relevant taxing authority until expiration of the applicable statute of limitations, which is generally three years from the date of filing but can be longer in certain jurisdictions. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Distributions to Shareholders — Distributions from net investment income and net realized gains, if any, are generally declared and paid annually. Indemnifications — Under the corporation’s organizational documents, its officers and directors are indemnified against certain liabilities arising out of the performance of their duties to the fund. In addition, in the normal course of business, the fund enters into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. 12 3. Fees and Transactions with Related Parties Management Fees — The corporation has entered into a management agreement with ACIM, under which ACIM provides the fund with investment advisory and management services in exchange for a single, unified management fee (the fee). The agreement provides that all expenses of managing and operating the fund, except distribution fees, brokerage expenses, taxes, interest, fees and expenses of the independent directors (including legal counsel fees), and extraordinary expenses, will be paid by ACIM. The fee is computed and accrued daily based on the daily net assets of the fund and paid monthly in arrears. The rate of the fee is determined by applying a fee rate calculation formula. This formula takes into account the fund’s assets as well as certain assets, if any, of other clients of the investment advisor outside the American Century Investments family of funds (such as subadvised funds and separate accounts) that have very similar investment teams and investment strategies (strategy assets). The annual management fee schedule ranges from 0.90% to 1.00%. The effective annual management fee for the six months ended June 30, 2013 was 0.99%. Related Parties — Certain officers and directors of the corporation are also officers and/or directors of American Century Companies, Inc. (ACC). The corporation’s investment advisor, ACIM, the corporation’s distributor, American Century Investment Services, Inc., and the corporation’s transfer agent, American Century Services, LLC are wholly owned, directly or indirectly, by ACC. 4. Investment Transactions Purchases and sales of investment securities, excluding short-term investments, for the six months ended June 30, 2013 were $138,263,612 and $154,776,571, respectively. 5. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. 13 The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks — — Foreign Common Stocks — Temporary Cash Investments — Total Value of Investment Securities — Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts — — 6. Derivative Instruments Foreign Currency Risk — The fund is subject to foreign currency exchange rate risk in the normal course of pursuing its investment objectives. The value of foreign investments held by a fund may be significantly affected by changes in foreign currency exchange rates. The dollar value of a foreign security generally decreases when the value of the dollar rises against the foreign currency in which the security is denominated and tends to increase when the value of the dollar declines against such foreign currency. A fund may enter into forward foreign currency exchange contracts to reduce a fund’s exposure to foreign currency exchange rate fluctuations. The net U.S. dollar value of foreign currency underlying all contractual commitments held by a fund and the resulting unrealized appreciation or depreciation are determined daily. Realized gain or loss is recorded upon the termination of the contract. Net realized and unrealized gains or losses occurring during the holding period of forward foreign currency exchange contracts are a component of net realized gain (loss) on foreign currency transactions and change in net unrealized appreciation (depreciation) on translation of assets and liabilities in foreign currencies, respectively. A fund bears the risk of an unfavorable change in the foreign currency exchange rate underlying the forward contract. Additionally, losses, up to the fair value, may arise if the counterparties do not perform under the contract terms. The foreign currency risk derivative instruments held at period end as disclosed on the Schedule of Investments are indicative of the fund’s typical volume during the period. The value of foreign currency risk derivative instruments as of June 30, 2013, is disclosed on the Statement of Assets and Liabilities as an asset of $37,619 in unrealized gain on forward foreign currency exchange contracts and a liability of $24 in unrealized loss on forward foreign currency exchange contracts. For the six months ended June 30, 2013, the effect of foreign currency risk derivative instruments on the Statement of Operations was $27,217 in net realized gain (loss) on foreign currency transactions and $37,069 in change in net unrealized appreciation (depreciation) on translation of assets and liabilities in foreign currencies. 7. Risk Factors There are certain risks involved in investing in foreign securities. These risks include those resulting from future adverse political, social and economic developments, fluctuations in currency exchange rates, the possible imposition of exchange controls, and other foreign laws or restrictions. The fund invests in common stocks of small companies. Because of this, it may be subject to greater risk and market fluctuations than a fund investing in larger, more established companies. 14 8. Federal Tax Information The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. As of June 30, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. As of December 31, 2012, the fund had late-year ordinary loss deferrals of $(46,542), which represent certain qualified losses that the fund has elected to treat as having been incurred in the following fiscal year for federal income tax purposes. 15 Financial Highlights For a Share Outstanding Throughout the Years Ended December 31 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Distributions From: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss)(1) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Net Investment Income Net Realized Gains Total Distributions Net Asset Value, End of Period Total Return(2) Operating Expenses Net Investment Income (Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) Class I — 11.08% 0.99% (0.50)% 37% — 16.00% 1.00% (0.04)% 74% — — — (6.51)% 1.00% (0.39)% 98% — — — 31.29% 1.01% (0.35)% 117% $7.94 — 37.07% 1.00% (0.27)% 153% — $7.94 (46.18)% 1.00% (0.39)% 166% Notes to Financial Highlights Computed using average shares outstanding throughout the period. Total returns are calculated based on the net asset value of the last business day. Total returns for periods less than one year are not annualized. Six months ended June 30, 2013 (unaudited). Annualized. See Notes to Financial Statements. 16 Approval of Management Agreement At a meeting held on June 20, 2013, the Fund’s Board of Directors unanimously approved the renewal of the management agreement pursuant to which American Century Investment Management, Inc. (the “Advisor”) acts as the investment advisor for the Fund. Under Section 15(c) of the Investment Company Act, contracts for investment advisory services are required to be reviewed, evaluated, and approved by a majority of a fund’s directors (the “Directors”), including a majority of the independent Directors, each year. Prior to its consideration of the renewal of the management agreement, the Board requested and reviewed extensive data and information compiled by the Advisor and certain independent providers of evaluation data concerning the Fund and the services provided to the Fund by the Advisor. This review was in addition to the oversight and evaluation undertaken by the Board and its committees on a continuous basis throughout the year. In connection with its consideration of the renewal of the management agreement, the Board’s review and evaluation of the services provided by the Advisor included, but was not limited to, the following: • the nature, extent, and quality of investment management, shareholder services, and other services provided by the Advisor to the Fund; • the wide range of other programs and services the Advisor provides to the Fund and its shareholders on a routine and non-routine basis; • the investment performance of the Fund, including data comparing the Fund’s performance to appropriate benchmarks and/or a peer group of other mutual funds with similar investment objectives and strategies; • data comparing the cost of owning the Fund to the cost of owning similar funds; • the Advisor’s compliance policies, procedures, and regulatory experience; • financial data showing the cost of services provided to the Fund, the profitability of the Fund to the Advisor, and the overall profitability of the Advisor; • possible economies of scale associated with the Advisor’s management of the Fund and other accounts under its management; • data comparing services provided and charges to other investment management clients of the Advisor; and • consideration of collateral benefits derived by the Advisor from the management of the Fund. In keeping with its practice, the Board held two in-person meetings and one telephonic meeting to review and discuss the information provided. The Directors also had the benefit of the advice of independent counsel throughout the period. 17 Factors Considered The Directors considered all of the information provided by the Advisor, the independent data providers, and independent counsel, and evaluated such information for the Fund. In connection with their review, the Directors did not identify any single factor as being all-important or controlling, and each Director may have attributed different levels of importance to different factors. In deciding to renew the management agreement, the Board based its decision on a number of factors, including the following: Nature, Extent and Quality of Services — Generally. Under the management agreement, the Advisor is responsible for providing or arranging for all services necessary for the operation of the Fund. The Board noted that under the management agreement, the Advisor provides or arranges at its own expense a wide variety of services including: • constructing and designing the Fund • portfolio research and security selection • initial capitalization/funding • securities trading • Fund administration • custody of Fund assets • daily valuation of the Fund’s portfolio • shareholder servicing and transfer agency, including shareholder confirmations, recordkeeping, and communications • legal services • regulatory and portfolio compliance • financial reporting • marketing and distribution The Board noted that many of these services have expanded over time both in terms of quantity and complexity in response to shareholder demands, competition in the industry, changing distribution channels, and the changing regulatory environment. Investment Management Services. The nature of the investment management services provided to the Fund is quite complex and allows Fund shareholders access to professional money management, instant diversification of their investments within an asset class, the opportunity to easily diversify among asset classes by investing in or exchanging among various American Century Investments funds, and liquidity. In evaluating investment performance, the Board expects the Advisor to manage the Fund in accordance with its investment objectives and approved strategies. Further, the Directors recognize that the Advisor has 18 an obligation to monitor trading activities, and in particular to seek the best execution of fund trades, and to evaluate the use of and payment for research. In providing these services, the Advisor utilizes teams of investment professionals (portfolio managers, analysts, research assistants, and securities traders) who require extensive information technology, research, training, compliance and other systems to conduct their business. The Board, directly and through its Fund Performance Review Committee, regularly reviews investment performance information for the Fund, together with comparative information for appropriate benchmarks and/or peer groups of similarly-managed funds, over different time horizons. The Directors also review detailed performance information during the management agreement approval process. If performance concerns are identified, the Fund receives special reviews until performance improves, during which the Board discusses with the Advisor the reasons for such results (e.g., market conditions, security selection) and any efforts being undertaken to improve performance. Taking all these factors into consideration, the Board found the investment management services provided by the Advisor to the Fund to meet or exceed industry standards. More detailed information about the Fund’s performance can be found in the Performance section of this report. Shareholder and Other Services. Under the management agreement, the Advisor provides the Fund with a comprehensive package of transfer agency, shareholder, and other services. The Board, directly and through various committees of the Board, regularly reviews reports and evaluations of such services at its regular meetings. These reports include, but are not limited to, information regarding the operational efficiency and accuracy of the shareholder and transfer agency services provided, staffing levels, shareholder satisfaction (as measured by external as well as internal sources), technology support, new products and services offered to Fund shareholders, securities trading activities, portfolio valuation services, auditing services, and legal and operational compliance activities. Certain aspects of shareholder and transfer agency service level efficiency and the quality of securities trading activities are measured by independent third party providers and are presented in comparison to other fund groups not managed by the Advisor. The Board found the services provided by the Advisor to the Fund under the management agreement to be competitive and of high quality. Costs of Services and Profitability. The Advisor provides detailed information concerning its cost of providing various services to the Fund, its profitability in managing the Fund, its overall profitability, and its financial condition. The Directors have reviewed with the Advisor the methodology used to prepare this financial information. The financial information regarding the Advisor is considered in evaluating the Advisor’s financial condition, its ability to continue to provide services under the management agreement, and the reasonableness of the current management fee. The Board concluded that the Advisor’s profits were reasonable in light of the services provided to the Fund. Ethics. The Board generally considers the Advisor’s commitment to providing quality services to shareholders and to conducting its business ethically. They noted that the Advisor’s practices generally meet or exceed industry best practices. 19 Economies of Scale. The Board also reviewed information provided by the Advisor regarding the possible existence of economies of scale in connection with the management of the Fund. The Board concluded that economies of scale are difficult to measure and predict with precision, especially on a fund-by-fund basis. The Board concluded that the Advisor is appropriately sharing economies of scale through its competitive fee structure, offering competitive fees from fund inception, and through reinvestment in its business to provide shareholders additional content and services. Comparison to Other Funds’ Fees. The management agreement provides that the Fund pay the Advisor a single, all-inclusive (or unified) management fee for providing all services necessary for the management and operation of the Fund, other than brokerage expenses, taxes, interest, extraordinary expenses, and the fees and expenses of the Fund’s independent directors (including their independent legal counsel) and expenses incurred in connection with the provision of shareholder services and distribution services under a plan adopted pursuant to Rule 12b-1 under the 1940 Act. Under the unified fee structure, the Advisor is responsible for providing all investment advisory, custody, audit, administrative, compliance, recordkeeping, marketing and shareholder services, or arranging and supervising third parties to provide such services. By contrast, most other funds are charged a variety of fees, including an investment advisory fee, a transfer agency fee, an administrative fee, distribution charges and other expenses. Other than their investment advisory fees and any applicable Rule 12b-1 distribution fees, all other components of the total fees charged by these other funds may be increased without shareholder approval. The Board believes the unified fee structure is a benefit to Fund shareholders because it clearly discloses to shareholders the cost of owning Fund shares, and, since the unified fee cannot be increased without a vote of Fund shareholders, it shifts to the Advisor the risk of increased costs of operating the Fund and provides a direct incentive to minimize administrative inefficiencies. Part of the Board’s analysis of fee levels involves reviewing certain evaluative data compiled by an independent provider and comparing the Fund’s unified fee to the total expense ratio of other funds in the Fund’s peer group. The Board concluded that the management fee paid by the Fund to the Advisor under the management agreement is reasonable in light of the services provided to the Fund. Comparison to Fees and Services Provided to Other Clients of the Advisor. The Board also requested and received information from the Advisor concerning the nature of the services, fees, costs and profitability of its advisory services to advisory clients other than the Fund. They observed that these varying types of client accounts require different services and involve different regulatory and entrepreneurial risks than the management of the Fund. The Board analyzed this information and concluded that the fees charged and services provided to the Fund were reasonable by comparison. Collateral or “Fall-Out” Benefits Derived by the Advisor. The Board considered the existence of collateral benefits the Advisor may receive as a result of its relationship with the Fund. They concluded that the Advisor’s primary business is managing mutual funds and it generally does not use fund or shareholder information to generate profits in other lines of business, and therefore does not derive any significant collateral benefits from them. The Board noted that the Advisor receives proprietary research from broker-dealers that execute fund portfolio transactions and concluded that this research is likely to benefit Fund 20 shareholders. The Board also determined that the Advisor is able to provide investment management services to certain clients other than the Fund, at least in part, due to its existing infrastructure built to serve the fund complex. The Board concluded, however, that the assets of those other clients are not material to the analysis and, where applicable, may be included with the assets of the Fund to determine breakpoints in the management fee schedule. Existing Relationship. The Board also considered whether there was any reason for not continuing the existing arrangement with the Advisor. In this regard, the Board was mindful of the potential disruptions of the Fund’s operations and various risks, uncertainties, and other effects that could occur as a result of a decision not to continue such relationship. In particular, the Board recognized that most shareholders have invested in the Fund on the strength of the Advisor’s industry standing and reputation and in the expectation that the Advisor will have a continuing role in providing advisory services to the Fund. Conclusion of the Directors. As a result of this process, the Board, including all of the independent directors, taking into account all of the factors discussed above and the information provided by the Advisor and others, concluded that the management agreement between the Fund and the Advisor is fair and reasonable in light of the services provided and should be renewed. 21 Additional Information Proxy Voting Guidelines American Century Investment Management, Inc., the fund’s investment advisor, is responsible for exercising the voting rights associated with the securities purchased and/or held by the fund. A description of the policies and procedures the advisor uses in fulfilling this responsibility is available without charge, upon request, by calling 1-800-378-9878. It is also available on American Century Investments’ website at americancentury.com and on the Securities and Exchange Commission’s website at sec.gov. Information regarding how the investment advisor voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available on the “About Us” page at americancentury.com. It is also available at sec.gov. Quarterly Portfolio Disclosure The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at sec.gov, and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The fund also makes its complete schedule of portfolio holdings for the most recent quarter of its fiscal year available on its website at ipro.americancentury.com (for Investment Professionals) and, upon request, by calling 1-800-378-9878. 22 Notes 23 Notes 24 Contact Us americancentury.com Automated Information Line 1-800-345-8765 Investment Professional Service Representatives 1-800-345-6488 Telecommunications Device for the Deaf 1-800-634-4113 American Century Variable Portfolios, Inc. Investment Advisor: American Century Investment Management, Inc. Kansas City, Missouri This report and the statements it contains are submitted for the general information of our shareholders. The report is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. ©2013 American Century Proprietary Holdings, Inc. All rights reserved. CL-SAN-79300 1308 SEMIANNUAL REPORT JUNE 30,2013 VP Growth Fund Table of Contents Performance 2 Fund Characteristics 3 Shareholder Fee Example 4 Schedule of Investments 5 Statement of Assets and Liabilities 8 Statement of Operations 9 Statement of Changes in Net Assets 10 Notes to Financial Statements 11 Financial Highlights 15 Approval of Management Agreement 16 Additional Information 21 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments® or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments’ knowledge, such information is accurate at the time of printing. Performance Total Returns as of June 30, 2013 Average Annual Returns Ticker Symbol 6 months(1) 1 year Since Inception Inception Date Class I AWRIX 9.51% 13.02% 6.24% 5/2/11 Russell 1000 Growth Index — 11.80% 17.07% 9.19% — Class II AWREX 9.41% 12.90% 6.08% 5/2/11 (1) Total returns for periods less than one year are not annualized. The performance information presented does not include charges and deductions imposed by the insurance company separate account under the variable annuity or variable life insurance contracts. The inclusion of such charges could significantly lower performance. Please refer to the insurance company separate account prospectus for a discussion of the charges related to insurance contracts. Total Annual Fund Operating Expenses Class I Class II 1.01% 1.16% The total annual fund operating expenses shown is as stated in the fund’s prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-6488. Unless otherwise indicated, performance reflects Class I shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 2 Fund Characteristics JUNE 30, 2013 Top Ten Holdings % of net assets Apple, Inc. 3.7% Google, Inc. Class A 3.1% Microsoft Corp. 2.8% Philip Morris International, Inc. 2.3% Comcast Corp., Class A 2.2% Coca-Cola Co. (The) 2.2% PepsiCo, Inc. 2.1% MasterCard, Inc., Class A 2.0% Oracle Corp. 1.8% Union Pacific Corp. 1.7% Top Five Industries % of net assets Software 6.7% Computers and Peripherals 6.2% Media 5.5% Aerospace and Defense 5.1% Beverages 5.0% Types of Investments in Portfolio % of net assets Common Stocks 96.4% Exchange-Traded Funds 0.2% Total Equity Exposure 96.6% Temporary Cash Investments 5.0% Other Assets and Liabilities (1.6)% 3 Shareholder Fee Example Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from January 1, 2013 to June 30, 2013. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a fund’s share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Value 1/1/13 Ending Account Value 6/30/13 Expenses Paid During Period(1) 1/1/13 – 6/30/13 Annualized Expense Ratio(1) Actual Class I 1.01% Class II 1.16% Hypothetical Class I 1.01% Class II 1.16% Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 181, the number of days in the most recent fiscal half-year, divided by 365, to reflect the one-half year period. 4 Schedule of Investments JUNE 30, 2013 (UNAUDITED) Shares Value Common Stocks — 96.4% AEROSPACE AND DEFENSE — 5.1% Boeing Co. (The) $ 31,961 Honeywell International, Inc. Precision Castparts Corp. Textron, Inc. United Technologies Corp. AIR FREIGHT AND LOGISTICS — 1.6% United Parcel Service, Inc., Class B AIRLINES — 0.3% Alaska Air Group, Inc. AUTOMOBILES — 0.9% Harley-Davidson, Inc. BEVERAGES — 5.0% Beam, Inc. Brown-Forman Corp., Class B Coca-Cola Co. (The) Monster Beverage Corp. PepsiCo, Inc. BIOTECHNOLOGY — 3.9% Alexion Pharmaceuticals, Inc. Amgen, Inc. Gilead Sciences, Inc. Regeneron Pharmaceuticals, Inc. CAPITAL MARKETS — 0.9% Franklin Resources, Inc. CHEMICALS — 2.7% Agrium, Inc. Huntsman Corp. LyondellBasell Industries NV, Class A Monsanto Co. W.R. Grace & Co. COMMERCIAL BANKS — 0.8% SunTrust Banks, Inc. COMMERCIAL SERVICES AND SUPPLIES — 0.5% Tyco International Ltd. COMMUNICATIONS EQUIPMENT — 3.0% Cisco Systems, Inc. F5 Networks, Inc. QUALCOMM, Inc. Riverbed Technology, Inc. COMPUTERS AND PERIPHERALS — 6.2% Apple, Inc. EMC Corp. NetApp, Inc. Seagate Technology plc DIVERSIFIED TELECOMMUNICATION SERVICES — 1.1% CenturyLink, Inc. Verizon Communications, Inc. ELECTRICAL EQUIPMENT — 0.9% Regal-Beloit Corp. Rockwell Automation, Inc. ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 0.4% Trimble Navigation Ltd. ENERGY EQUIPMENT AND SERVICES — 2.7% Cameron International Corp. Core Laboratories NV 93 Oceaneering International, Inc. Schlumberger Ltd. FOOD AND STAPLES RETAILING — 2.7% Costco Wholesale Corp. Wal-Mart Stores, Inc. Whole Foods Market, Inc. FOOD PRODUCTS — 1.5% Annie’s, Inc. Hershey Co. (The) Mead Johnson Nutrition Co. Pinnacle Foods, Inc. HEALTH CARE EQUIPMENT AND SUPPLIES — 2.4% CareFusion Corp. Cooper Cos., Inc. (The) Covidien plc DENTSPLY International, Inc. IDEXX Laboratories, Inc. 5 Shares Value Intuitive Surgical, Inc. 67 $ 33,941 ResMed, Inc. HEALTH CARE PROVIDERS AND SERVICES — 1.7% Cardinal Health, Inc. Express Scripts Holding Co. HOTELS, RESTAURANTS AND LEISURE — 3.1% Marriott International, Inc. Class A McDonald’s Corp. Starbucks Corp. HOUSEHOLD DURABLES — 0.6% Mohawk Industries, Inc. HOUSEHOLD PRODUCTS — 0.3% Procter & Gamble Co. (The) INDUSTRIAL CONGLOMERATES — 0.7% Danaher Corp. INSURANCE — 0.6% MetLife, Inc. Travelers Cos., Inc. (The) INTERNET AND CATALOG RETAIL — 1.7% Amazon.com, Inc. Expedia, Inc. INTERNET SOFTWARE AND SERVICES — 4.3% eBay, Inc. Google, Inc. Class A IT SERVICES — 3.4% International Business Machines Corp. MasterCard, Inc., Class A LIFE SCIENCES TOOLS AND SERVICES — 0.6% Waters Corp. MACHINERY — 1.4% Flowserve Corp. Lincoln Electric Holdings, Inc. Parker-Hannifin Corp. MEDIA — 5.5% CBS Corp., Class B Comcast Corp., Class A Discovery Communications, Inc. Class C Scripps Networks Interactive, Inc. Class A Viacom, Inc., Class B METALS AND MINING — 0.5% Nucor Corp. MULTI-UTILITIES — 0.4% DTE Energy Co. MULTILINE RETAIL — 0.6% Target Corp. OIL, GAS AND CONSUMABLE FUELS — 2.5% EOG Resources, Inc. Noble Energy, Inc. Occidental Petroleum Corp. PERSONAL PRODUCTS — 0.5% Estee Lauder Cos., Inc. (The), Class A PHARMACEUTICALS — 4.6% AbbVie, Inc. Allergan, Inc. Bristol-Myers Squibb Co. Eli Lilly & Co. Zoetis, Inc. REAL ESTATE INVESTMENT TRUSTS (REITs) — 1.3% American Campus Communities, Inc. Simon Property Group, Inc. REAL ESTATE MANAGEMENT AND DEVELOPMENT — 0.6% CBRE Group, Inc. ROAD AND RAIL — 1.7% Union Pacific Corp. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 2.1% Altera Corp. Freescale Semiconductor Ltd. Linear Technology Corp. Teradyne, Inc. SOFTWARE — 6.7% Cadence Design Systems, Inc. CommVault Systems, Inc. Electronic Arts, Inc. 6 Shares Value Microsoft Corp. $ 125,482 NetSuite, Inc. Oracle Corp. Splunk, Inc. Symantec Corp. SPECIALTY RETAIL — 4.3% Chico’s FAS, Inc. Foot Locker, Inc. GNC Holdings, Inc. Class A Home Depot, Inc. (The) Lowe’s Cos., Inc. Urban Outfitters, Inc. TEXTILES, APPAREL AND LUXURY GOODS — 1.3% Coach, Inc. PVH Corp. TOBACCO — 2.3% Philip Morris International, Inc. WIRELESS TELECOMMUNICATION SERVICES — 0.5% SBA Communications Corp., Class A TOTAL COMMON STOCKS (Cost $4,074,248) Exchange-Traded Funds — 0.2% iShares Russell 1000 Growth Index Fund (Cost $11,287) Temporary Cash Investments — 5.0% Federal Home Loan Bank Discount Notes, 0.00%, 7/1/13 SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $226,592) TOTAL INVESTMENT SECURITIES — 101.6% (Cost $4,312,127) OTHER ASSETS AND LIABILITIES — (1.6)% ) TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments Non-income producing. The rate indicated is the yield to maturity at purchase. See Notes to Financial Statements. 7 Statement of Assets and Liabilities JUNE 30, 2013 (UNAUDITED) Assets Investment securities, at value (cost of $4,312,127) Receivable for investments sold Receivable for capital shares sold Dividends receivable Liabilities Payable for investments purchased Accrued management fees Distribution fees payable Net Assets Net Assets Consist of: Capital (par value and paid-in surplus) Undistributed net investment income Accumulated net realized loss ) Net unrealized appreciation Net assets Shares outstanding Net asset value per share Class I, $0.01 Par Value $569,878 50,486 Class II, $0.01 Par Value See Notes to Financial Statements. 8 Statement of Operations FOR THE SIX MONTHS ENDED JUNE 30, 2013 (UNAUDITED) Investment Income (Loss) Income: Dividends (net of foreign taxes withheld of $32) $ 22,887 Expenses: Management fees Distribution fees - Class II Directors’ fees and expenses 90 Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) on investment transactions Change in net unrealized appreciation (depreciation) on investments Net realized and unrealized gain (loss) Net Increase (Decrease) in Net Assets Resulting from Operations See Notes to Financial Statements. 9 Statement of Changes in Net Assets SIX MONTHS ENDED JUNE 30, 2013 (UNAUDITED) AND YEAR ENDED DECEMBER 31, 2012 Increase (Decrease) in Net Assets June 30, 2013 December 31, 2012 Operations Net investment income (loss) $ 5,980 $ 7,644 Net realized gain (loss) ) Change in net unrealized appreciation (depreciation) Net increase (decrease) in net assets resulting from operations Distributions to Shareholders From net investment income: Class I — ) Class II — ) Decrease in net assets from distributions — ) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions Net increase (decrease) in net assets Net Assets Beginning of period End of period Undistributed net investment income — See Notes to Financial Statements. 10 Notes to Financial Statements June 30, 2013 (UNAUDITED ) 1. Organization American Century Variable Portfolios, Inc. (the corporation) is registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company and is organized as a Maryland corporation. VP Growth Fund (the fund) is one fund in a series issued by the corporation. The fund is diversified as defined under the 1940 Act. The fund’s investment objective is to seek long-term capital growth. The fund offers Class I and Class II. The share classes differ principally in their respective distribution and shareholder servicing expenses and arrangements. Class II is charged a lower unified management fee because it has a separate arrangement for distribution services. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the fund in preparation of its financial statements. The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Investment Valuations — The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 11 Security Transactions — Security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. Investment Income — Dividend income less foreign taxes withheld, if any, is recorded as of the ex-dividend date. Distributions received on securities that represent a return of capital or long-term capital gain are recorded as a reduction of cost of investments and/or as a realized gain. The fund may estimate the components of distributions received that may be considered nontaxable distributions or long-term capital gain distributions for income tax purposes. Income Tax Status — It is the fund’s policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. Accordingly, no provision has been made for income taxes. The fund files U.S. federal, state, local and non-U.S. tax returns as applicable. The fund’s tax returns are subject to examination by the relevant taxing authority until expiration of the applicable statute of limitations, which is generally three years from the date of filing but can be longer in certain jurisdictions. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Multiple Class — All shares of the fund represent an equal pro rata interest in the net assets of the class to which such shares belong, and have identical voting, dividend, liquidation and other rights and the same terms and conditions, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes. Income, non-class specific expenses, and realized and unrealized capital gains and losses of the fund are allocated to each class of shares based on their relative net assets. Distributions to Shareholders — Distributions from net investment income and net realized gains, if any, are generally declared and paid annually. The fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code, in all events in a manner consistent with provisions of the 1940 Act. Indemnifications — Under the corporation’s organizational documents, its officers and directors are indemnified against certain liabilities arising out of the performance of their duties to the fund. In addition, in the normal course of business, the fund enters into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. 3. Fees and Transactions with Related Parties Management Fees — The corporation has entered into a management agreement with American Century Investment Management, Inc. (ACIM) (the investment advisor), under which ACIM provides the fund with investment advisory and management services in exchange for a single, unified management fee (the fee) per class. The agreement provides that all expenses of managing and operating the fund, except distribution fees, brokerage expenses, taxes, interest, fees and expenses of the independent directors (including legal counsel fees), and extraordinary expenses, will be paid by ACIM. The fee is computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. The annual management fee for each class is 1.00% and 0.90% for Class I and Class II, respectively. Distribution Fees — The Board of Directors has adopted the Master Distribution Plan (the plan) for Class II, pursuant to Rule 12b-1 of the 1940 Act. The plan provides that Class II will pay American Century Investment Services, Inc. (ACIS) an annual distribution fee equal to 0.25%. The fee is computed and accrued daily based on the Class II daily net assets and paid monthly in arrears. The distribution fee provides compensation for expenses incurred in connection with distributing shares of Class II including, but not limited to, payments to brokers, dealers, and financial institutions that have entered into sales agreements with respect to shares of the fund. Fees incurred under the plan during the six months ended June 30, 2013 are detailed in the Statement of Operations. 12 Related Parties — Certain officers and directors of the corporation are also officers and/or directors of American Century Companies, Inc. (ACC). The corporation’s investment advisor, ACIM, the corporation’s distributor, ACIS, and the corporation’s transfer agent, American Century Services, LLC are wholly owned, directly or indirectly, by ACC. ACIM owns 25% of the outstanding shares of the fund. Related parties do not invest in the fund for the purpose of exercising management or control. 4. Investment Transactions Purchases and sales of investment securities, excluding short-term investments, for the six months ended June 30, 2013 were $3,522,136 and $1,140,588, respectively. 5. Capital Share Transactions Transactions in shares of the fund were as follows: Six months ended June 30, 2013 Year ended December 31, 2012 Shares Amount Shares Amount Class I/Shares Authorized Issued in reinvestment of distributions — — Class II/Shares Authorized Sold Issued in reinvestment of distributions — — Redeemed ) Net increase (decrease) 6. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Common Stocks — — Exchange-Traded Funds — — Temporary Cash Investments — Total Value of Investment Securities — 13 7. Federal Tax Information The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. As of June 30, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. As of December 31, 2012, the fund had accumulated short-term capital losses of $(72,444) and accumulated long-term capital losses of $(8,795), which represent net capital loss carryovers that may be used to offset future realized capital gains for federal income tax purposes. The capital loss carryovers may be carried forward for an unlimited period. Future capital loss carryover utilization in any given year may be subject to Internal Revenue Code limitations. 14 Financial Highlights For a Share Outstanding Throughout the Years Ended December 31 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Distributions From Net Investment Income Net Asset Value, End of Period Total Return Operating Expenses Net Investment Income (Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) Class I — 9.51% 1.01%
